Citation Nr: 1135873	
Decision Date: 09/23/11    Archive Date: 10/03/11

DOCKET NO.  06-15 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a bilateral foot disability, characterized as pes planus, to include as secondary to service-connected residuals of right femur fracture with degenerative joint disease of the knee and musculoligamentous strain.

2.  Entitlement to a rating in excess of 20 percent for right femur fracture with degenerative joint disease of the knee and musculoligamentous strain.

3.  Entitlement to an initial rating in excess of 10 percent for acromioclavicular degenerative disease, tendonitis and bursitis of the right shoulder.

4.  Entitlement to an initial rating in excess of 10 percent for acromioclavicular degenerative disease, tendonitis and bursitis of the left shoulder.

5.  Entitlement to an initial rating in excess of 10 percent for cervical spondylosis.

6.  Entitlement to a rating in excess of 40 percent for lumbar scoliosis and old kyphorotoscoliosis and diffuse interstitial skeletal hyperostosis.

7.  Entitlement to an initial rating in excess of 30 percent for carpal tunnel syndrome and tendonitis of the right hand and arm.

8.  Entitlement to an initial rating in excess of 10 percent for carpal tunnel syndrome and tendonitis of the left hand and arm.

9.  Entitlement to an initial rating in excess of 10 percent for loss of strength of the right leg.

10.  Entitlement to an initial rating in excess of 10 percent for degenerative medial compartment and patellofemoral joint disease of the left leg, claimed as loss of strength of the left leg.

11.  Entitlement to a compensable rating for bilateral hearing loss.

12.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD)

13.  Entitlement to an effective date earlier than April 16, 2008, for the assignment of a total disability rating on the basis of individual unemployability (TDIU).

14.  Entitlement to an effective date earlier than April 16, 2008, for the grant of Dependents Educational Assistance (DEA).


REPRESENTATION

Veteran represented by:	John S. Berry, Attorney at Law


WITNESSES AT HEARING ON APPEAL

The Veteran and R.C.


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty from April 1960 to June 196

The matter of an increased rating for right femur fracture with degenerative joint disease of the knee and musculoligamentous strain came before the Board of Veterans' Appeals (Board) on appeal from an April 2005 rating decision rendered by the Lincoln, Nebraska, Regional Office of the Department of Veterans Affairs (VA).  In July 2008, the Board issued a decision denying an increased rating for this disability.  Thereafter, the United States Court of Appeals for Veterans Claims (Court) issued a July 2009 Order endorsing a joint motion for remand and vacating the portion of a July 2008 Board decision that denied the increased rating claim.  The case was remanded the matter for compliance with the instructions in the joint motion. 

In the July 2008 Board decision, the Board also remanded the issues of service connection for a bilateral foot disability, carpal tunnel syndrome of each arm, a left leg and knee disability, loss of strength in the right leg, and a bilateral shoulder disability.  The bilateral foot disability claim returns now for appellate consideration.  While on remand, service connection was granted for carpal tunnel syndrome of each arm, a left leg and knee disability, loss of strength in the right leg, and bilateral shoulder acromioclavicular degenerative disease, tendonitis and bursitis in an April 2009 rating decision.  A grant of service connection extinguishes appeals before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  

However, the Veteran has appealed the initial ratings assigned for each granted disability in the April 2009 rating decision.  The RO also granted service connection for cervical spondylosis, TDIU, and DEA benefits in the April 2009 rating decision.  The Veteran has appealed the rating for the cervical spondylosis and the effective date of TDIU and DEA.

In the course of the appeal, the Veteran testified before the undersigned at a July 2007 hearing at the RO.  A transcript has been associated with the file.

While these claims were on appeal before the Board, the RO continued processing a second set of claims.  A May 2007 rating decision denied service connection for bilateral shoulder degenerative joint disease and granted service connection for right knee scar, assigning a noncompensable initial rating.  A September 2007 rating decision continued the Veteran's lumbar spine and hearing loss ratings, and denied service connection for a gastrointestinal disability.  A March 2008 rating decision granted service connection for PTSD, the initial rating of which is currently on appeal.  An August 2008 rating decision denied service connection for a left hip disability.  The Veteran perfected appeals as to all of these issues.

In April 2010, the Board denied an initial compensable rating for a scar of the right knee, and service connection for a gastrointestinal disability and bilateral shoulder degenerative joint disease; and remanded the issues listed on the cover of this decision. 

During the pendency of this appeal, in a December 2010 rating decision, the RO granted service connection for left hip tendonitis/bursitis with mild degenerative joint disease.  As this represents a full grant of benefits sought, this issue is no longer before the Board.  

Additional VA Medical Center treatment records were associated with the claims folder since the claims were last adjudicated in December 2010.  However, these records do not pertain to any of the claimed disabilities currently on appeal.  Therefore, the Board may proceed with the claims.  




FINDINGS OF FACT

1.  The preponderance of the evidence of record does not support a finding that a relationship exists between the Veteran's currently diagnosed bilateral foot disability and any of his service-connected disabilities, or to military service.  

2.  The Veteran's residuals of right femur fracture with degenerative joint disease of the knee and musculoligamentous strain is manifested by complaints of pain, tenderness, popping/snapping, some limitation of motion, and required the use of a brace; ankylosis, subluxation, and lateral instability are not shown.  His disability is not commensurate with more than moderate knee or hip disability. 

3.  The Veteran's acromioclavicular degenerative disease, tendonitis and bursitis of the right shoulder has been manifested by symptoms consistent with limitation of motion at the shoulder level.  

4.  The Veteran's acromioclavicular degenerative disease, tendonitis and bursitis of the left shoulder has been manifested by symptoms consistent with limitation of motion at the shoulder level.  

5.  The Veteran's cervical spondylosis has been manifested by pain and some limitation of motion, but not by incapacitating episodes or flexion limited to 30 degrees or less. 

6.  The Veteran's lumbar scoliosis and old kyphorotoscoliosis and diffuse interstitial skeletal hyperostosis has been manifested by pain and limitation of motion, but not but not by incapacitating episodes or unfavorable ankylosis. 

7.  The Veteran's carpal tunnel syndrome of the right hand and arm are manifested by diminished strength and sensation, paresthesias, and weakness but not by atrophy or diminished motor function.

8.  The Veteran's carpal tunnel syndrome of the left hand and arm are manifested by some diminished strength and sensation, paresthesias, and weakness but not by atrophy or diminished motor function.

9.  The Veteran's right leg disability has been manifested by tenderness, paresthesias, and some decreased reflexes, but not by loss of muscle tone, muscle, sensation, strength, motor function, or bladder or bowel complaints.

10.  The Veteran's degenerative medial compartment and patellofemoral joint disease of the left leg has been manifested by tenderness, paresthesias, and some decreased reflexes, but not by loss of muscle tone, muscle, sensation, strength, motor function, or bladder or bowel complaints.

11.  The Veteran's degenerative medial compartment and patellofemoral joint disease of the left leg is manifested by complaints of pain, tenderness, popping/snapping, minimal limitation of motion, and required the use of a brace; ankylosis, subluxation, and lateral instability are not shown.  

12. The Veteran has consistently demonstrated at worst Level III hearing acuity in both the right and left ears.     

13.  The Veteran's PTSD has been manifested by sleep impairment, depression, anxiety, intrusive thoughts, decreased level of energy and sexual interest, and fluctuations in appetite.  It has not been manifested by flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory; impaired judgment; impaired abstract thinking; or difficulty in establishing and maintaining effective work and social relationships.  

14.  The Veteran filed an informal claim for TDIU on May 15, 2006, and it was factually ascertainable that the criteria for a TDIU were met as of January 11, 2005. 



CONCLUSIONS OF LAW

1.  The Veteran does not have a bilateral foot disability proximately due to or the result of a service-connected disability, or incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2010).

2.  The criteria for a rating in excess of 20 percent for residuals of right femur fracture with degenerative joint disease of the knee and musculoligamentous strain have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5255, 5260, 5261 (2010).

3.  The criteria for an initial rating of 20 percent, but not higher, for acromioclavicular degenerative disease, tendonitis and bursitis of the right shoulder have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5019, 5201 (2010).

4.  The criteria for an initial rating of 20 percent, but not higher, for acromioclavicular degenerative disease, tendonitis and bursitis of the left shoulder have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5019, 5201 (2010).

5.  The criteria for an initial rating in excess of 10 percent for cervical spondylosis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5239 (2010).

6.  The criteria for a rating in excess of 40 percent for lumbar scoliosis and old kyphorotoscoliosis and diffuse interstitial skeletal hyperostosis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2010).

7.  The criteria for an initial rating in excess of 30 percent for carpal tunnel syndrome and tendonitis of the right hand and arm have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.124a, Diagnostic Code 8515 (2010).

8.  The criteria for an initial rating in excess of 10 percent for carpal tunnel syndrome and tendonitis of the left hand and arm have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.124a, Diagnostic Code 8515 (2010).

9.  The criteria for an initial rating in excess of 10 percent for loss of strength of the right leg have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.1, 4.3, 4.7, 4.10, 4.124a, Diagnostic Code 8520 (2010).

10.  The criteria for an initial rating in excess of 10 percent for degenerative medial compartment and patellofemoral joint disease of the left leg have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.10, 4.71a, Diagnostic Codes 5003, 5010, 5260, 5261, 4.124a, Diagnostic Code 8520 (2010).

11. The criteria for a compensable evaluation for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.85, Diagnostic Code 6100, 4.86 (2010).

12.  The criteria for a rating in excess of 30 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.71a, Diagnostic Code 9411 (2010).

13.  The criteria for an earlier effective date of May 15, 2006, for the award of a TDIU rating have been met.  38 U.S.C.A. § 5110(a), (b) (2) (West 2002); 38 C.F.R. 
§ 3.400(o) (2010).

14.  The criteria for an earlier effective date of May 15, 2006, for the grant of DEA have been met.  38 U.S.C.A. §§ 3500, 3501 (West 2002); 38 C.F.R. § 3.807, 21.3021 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Stegall Considerations

As noted above, in July 2008 the Board, inter alia, remanded the issue of service connection for a bilateral foot disability.  The Board instructed the RO to obtain additional medical evidence in support of his claim, provide the Veteran with an examination to determine the etiology of any identified foot disability, and to readjudicate his claim.  Subsequently, outstanding treatment records were associated with the claims folder, the Veteran was afforded an examination for his foot in January 2009, and his claim was readjudicated in an April 2009 supplemental statement of the case.   

In a July 2009 Order, the Court endorsed a joint motion for remand, vacating the portion of the Board's July 2008 decision denying an increased evaluation for  right femur fracture with degenerative joint disease of the knee and musculoligamentous strain.  The parties to the joint motion for remand instructed the Board to address potentially favorable evidence of record.  

In April 2010, the Board remanded the issues currently on appeal for examinations to determine the current severity of the Veteran's service-connected disabilities and to determine the etiology of the bilateral foot disability, and to readjudicate the claims.  The Veteran was provided VA examinations in October 2010, November 2010, and December 2010 for each of the claimed disabilities, and the claims were then readjudicated in a December 2010 supplemental statement of the case.  Thus, there is compliance with the Court and Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

Duties to Notify and Assist

In correspondence dated in January 2005, April 2006, June 2006, February 2007, July 2007, May 2008, and May 2009, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2010).  Specifically, the RO notified the Veteran of: information and evidence necessary to substantiate the claims; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  The Veteran was also apprised of the evidence necessary to establish higher ratings for his claimed disabilities.  The April 2006, June 2006, May 2008, February 2007, July 2007, and May 2009 letters, as well as a March 2006 letter, also notified the Veteran of the process by which initial disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The claims were subsequently readjudicated in a December 2010 supplemental statement of the case.  See Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (noting that VA cured its failure to afford statutory notice to the claimant prior to an initial rating decision by issuing a notification letter after the decision, readjudicating the claim, and notifying the claimant of such readjudication in the statement of the case). 

As to the claims for increased evaluations for bilateral carpal tunnel syndrome and tendonitis of the hand and arm, bilateral acromioclavicular degenerative disease, tendonitis and bursitis of the shoulder, bilateral leg disability, cervical spondylosis, and PTSD, the Board notes that these claims are the appeals of initial ratings and fully satisfactory notice was delivered after they were adjudicated.   However, the RO subsequently readjudicated the claims based on all the evidence in the December 2010 supplemental statements of the case.  The Veteran was able to participate effectively in the processing of his claims.  There is no indication in the record or reason to believe that the ultimate decision of the originating agency on the merits of the claims would have been different had complete notice been provided at an earlier time.
 
The Veteran has also appealed the effective date of the grant of the TDIU rating. The Federal Circuit held that 38 U.S.C. § 5103(a) does not require VA to provide notice of the information and evidence necessary to substantiate a claim upon receipt of a notice of disagreement with the effective date assigned by a RO for a compensation award.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  In this regard, once a decision has been made awarding service connection, a disability rating, and an effective date, § 5103(a) notice has served its purpose, as the claim has already been substantiated.  See Sutton v. Nicholson, 20 Vet. App. 419 (2006)

With respect to the DEA issue, the disposition of that issue rests upon the outcome of the TDIU issue; if that issue is denied, the case rests on the interpretation and application of the relevant law.  The duties to notify and assist do not affect matters on appeal when the issue is limited to statutory interpretation.  See Mason v. Principi, 16 Vet. App. 129 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also VAOPGCPREC 2-2004 (2004), 69 Fed. Reg. 25180 (2004) (holding that VCAA notice was not required where evidence could not establish entitlement to the benefit claimed).  There is no possibility that any additional notice or development would aid the appellant in substantiating his claim.  38 U.S.C.A. 
§§ 5103, 5103A (West 2002); see Dela Cruz.  Thus, any deficiency of notice or of the duty to assist constitutes merely harmless error.

Specific to the claims for increased evaluation for the cervical and lumbar spine, the Board notes that the RO has considered the claims under both the prior and current regulations pertaining to evaluating disabilities of the spine.  In this regard, it is noted that the regulations pertaining to the spine were most recently revised effective September 23, 2002, and effective September 26, 2003.  67 Fed. Reg. 54345 (Aug. 22, 2002); 68 Fed. Reg. 51454 (Aug. 27, 2003).  In this case, the record reflects that the Veteran filed his claim for service connection for a cervical spine disability in March 2006 and an increased rating for lumbar spine disability in June 2007.  These dates are after the regulation changes for the spine and consideration under the prior spine regulations is not applicable in this case.  Therefore, the Board will only consider the current spine regulations in evaluating the Veteran's spine disabilities.  

VA has done everything reasonably possible to assist the Veteran with respect to the issues decided herein in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2010).  Service treatment records have been associated with the claims file.  All identified and available treatment records have been secured.  As the Board will discuss in detail in its analysis below, the Veteran was provided with VA examinations throughout the appeal.  The reports of these examinations reflect that the examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate physical examinations, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The Board therefore concludes that these examination reports are adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2 (2010); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran and his representative have not contended otherwise.  

In Martinak v. Nicholson, 21 Vet. App. 447 (2007), the Court noted that VA had revised its hearing examination worksheets to include the effect of the Veteran's hearing loss disability on occupational functioning and daily activities. See Revised Disability Examination Worksheets, Fast Letter 07-10 (Dep't of Veterans Affairs Veterans Apr. 24, 2007); see also 38 C.F.R. § 4.10 (2010).  The Court also noted, however, that even if an audiologist's description of the functional effects of the Veteran's hearing disability was somehow defective, the Veteran bears the burden of demonstrating any prejudice caused by a deficiency in the examination.  In this case, the Veteran's most recent VA examination report reflects that the examiner discussed the functional effects of the Veteran's hearing loss disability.  The Board finds that the evidence obtained at this examination satisfies the requirement that an audiologist address the functional effects caused by a hearing disability.  The Board, therefore, concludes that the examination reports obtained for this claim are adequate for purposes of rendering a decision in the instant appeal.  See 38 CF.R. 
§ 4.2 (2010); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran and his representative have not contended otherwise. 

Additionally, as noted above, the Veteran presented testimony in a July 2007 personal hearing before the undersigned.  Thus, the duties to notify and assist have been met.  






A Bilateral Foot Disability

The Veteran essentially that he has a bilateral foot disability, characterized as pes planus, secondary to his service-connected residuals of right femur fracture with degenerative joint disease of the knee and musculoligamentous strain.

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b) (2010).

Service connection may also be granted for a disability that is proximately due to, the result of, or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) (2010); see also Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a non service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(b).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In order to establish service connection for a claimed disability on a secondary basis, there must be (1) medical evidence of a current disability; (2) a service-connected disability; and (3) medical evidence of a nexus between the service-connected disease or injury and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

The Board will first consider the Veteran's claim on a secondary basis as that is his primary contention.  With respect to Wallin element (1), current disability, the November 2010 VA examination report noted a diagnosis of bilateral foot metatarsalgia with bilateral first metatarsophalangeal degenerative joint disease.   With respect to Wallin element (2), service-connected disability, the Veteran is service-connected for residuals of right femur fracture with degenerative joint disease of the knee and musculoligamentous strain.  Therefore, Wallin elements (1) and (2) are also satisfied.

Regarding crucial Wallin element (3), medical evidence of a nexus between the service-connected disease or injury and the current disability, the Board notes that the question presented in this case, i.e., the relationship, if any, between the Veteran's current bilateral foot metatarsalgia with bilateral first metatarsophalangeal degenerative joint disease and his service-connected residuals of right femur fracture with degenerative joint disease of the knee and musculoligamentous strain is essentially medical in nature.  The Board is prohibited from exercising its own independent judgment to resolve medical questions.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

A January 2009 VA examination report noted the Veteran's flatfeet and degenerative joint disease were felt to be less likely as not due to the his service-connected spine or knee problems.  As noted in the April 2010 remand, the Board determined that this opinion was inadequate as the examiner failed to provide a rationale.  

Pursuant to the Board's remand, the Veteran was afforded another VA examination in November 2010.  Upon review of the claims folder, and interview and evaluation of the Veteran, the examiner determined that it was less likely as not (less than a 50/50 probability) that the Veteran's bilateral foot disability was cause by a service-connected disability.  The examiner found that there was simply no medical evidence or basis to support a conclusion that the Veteran's service-connected disability could have resulted in his current bilateral food disability.  In an addendum report in November 2010, the VA examiner added that there was also no evidence that the Veteran's foot disability was aggravated by the service-connected disabilities as there is a lack of medical evidence or basis to find that his service-connected disabilities permanently aggravated the current bilateral foot disability.  The examiner noted that the Veteran's metatarsalgia was somewhat complicated by his diabetes mellitus (for which the Veteran is not service-connected).  

The November 2010 VA opinion is considered probative as it was definitive, based upon a complete review of the Veteran's entire claims file, evaluation of the Veteran, and the examiner provided a detailed rationale for the conclusion reached.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  Accordingly, the opinion is found to carry significant weight.  Among the factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000). Notably, there is no competent evidence contrary to this opinion of record.

The Veteran has submitted no competent medical nexus evidence contrary to the opinion cited above.  Furthermore, the Veteran has been accorded ample opportunity to furnish medical and other evidence in support of his claim; he has not done so.  See 38 U.S.C.A. § 5107(a) (2010) (noting it is a claimant's responsibility to support a claim for VA benefits).  Therefore, Wallin element (3), medical nexus, has not been satisfied, and the claim fails on this basis.

In the alterative, the Board will also consider the Veteran's claim on a direct basis.  He contends that his current foot disability is due to injuries sustained in a torpedo accident in service.  In particular, a 1400 pound torpedo knocked him down and pushed him for 15 to 20 feet until valve guards stopped the torpedo pinning the veteran.  The Veteran asserts that his feet were injured when he was pushed or dragged by the torpedo. 

As noted above, the Veteran has a current diagnosis of a bilateral foot metatarsalgia with bilateral first metatarsophalangeal degenerative joint disease.  Hickson element (1) is accordingly met.

With respect to element (2), in-service disease or injury, a review of the service treatment records is negative for any complaints or findings of a bilateral foot disability.  However, the Veteran maintains that during service, a 1400 pound torpedo knocked him down and pushed him for 15 to 20 feet until valve guards stopped the torpedo pinning him, and his feet were injured when he was pushed or dragged by the torpedo. The Board notes that the Veteran is competent to give evidence about what he experienced in service (i.e. injuring his food during his in-service incident).  See e.g., Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006).  Therefore, Hickson element (2) is therefore satisfied.

As to Hickson element (3), medical nexus, the November 2010 VA examiner opined that it was less likely as not that the Veteran's current bilateral foot disability was due to or as result of the in-service incident.  The examiner reasoned that the service treatment records were silent for any evidence suggesting a foot injury due to this incident.  

The November 2010 VA opinion is considered probative as it was definitive, based upon a complete review of the Veteran's entire claims file, evaluation of the Veteran, and the examiner provided a detailed rationale for the conclusion reached.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate);  Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Accordingly, the opinion is found to carry significant weight.  

The Veteran has submitted no competent medical nexus evidence contrary to the opinion cited above.  Furthermore, the Veteran has been accorded ample opportunity to furnish medical and other evidence in support of his claim; he has not done so.  See 38 U.S.C.A. § 5107(a) (2010) (noting it is a claimant's responsibility to support a claim for VA benefits).  Therefore, Hickson element (3), medical nexus, has not been satisfied, and the claim fails on this basis.

In making all determinations, the Board must fully consider the lay assertions of record.  In this regard, a layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (noting that a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, No. 09-3525 (U.S. Vet. App. June 15, 2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

Competency of evidence differs, however, from the weight and credibility assigned to evidence.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination that addresses the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (stating that "although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).

As to the provisions of 38 C.F.R. § 3.303(b), discussed above, relating to chronicity and continuity of symptomatology, the Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  In this case, there is no dispute that Veteran is competent to report symptoms such as having foot pain because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  In this regard, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 at n.4 (Fed. Cir. 2007) (stating that "[S]ometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.").  However, he is not competent to associate his symptoms to any particular diagnosed disability.  

To the extent that the Veteran may assert a continuity of symptomatology since service discharge, any such suggestion is not credible.  As noted above, the Board is within its province to weigh that testimony and to make a credibility determination.  Any assertion of a continuity of symptoms since service is countered by a lack of contemporaneous records showing treatment or complaints related to a foot disability.  Significantly, there are no documented foot complaints in the record until 2005 when the Veteran filed for service connection for the feet, some 42 years after service separation.  Between the Veteran's discharge from active duty and 2005, the Veteran filed claims for VA disability compensation benefits and was also provided VA examinations.  At no time, however, did he complain of any foot problems prior to 2005.  Notably, on VA examination in December 1963, the examiner noted that the Veteran only complaints were for the right knee and low back, and the Veteran indicated that he had no symptoms other than those related to the right knee.  One would expect that if the Veteran had been having foot problems since service, such would be noted in his medical records or he would have filed a claim as he clearly knew the process by which a veteran could apply for VA benefits.  

In any case, supporting medical evidence is required to establish service connection based on a continuity of symptomatology.  See Voerth v. West, 13 Vet. App. 117, 120-1 (1999) (finding that there must be medical evidence on file demonstrating a relationship between the Veteran's current disability and the claimed continuous symptomatology, unless such a relationship is one as to which a lay person's observation is competent).  Such evidence is lacking in this case. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (noting that it was proper to consider the veteran's entire medical history, including the lengthy period of absence of complaint with respect to the condition he now raised).  In light of the foregoing, the Board concludes that the Veteran is not credible with regard to any assertion that he has had a continuity of foot symptoms since service.  

Additionally, to the extent that the Veteran himself, or his representative, contends that a medical relationship exists between his current disability and a service-connected disability, or service, the Board acknowledges that the Veteran is competent to testify as to his observations and lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See supra Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In this case, an assertion as to the etiology of the Veteran's foot disability is a question unlike testimony as to a separated shoulder, varicose veins, or flat feet, which are capable of direct observation.  See Jandreau, 492 F.3d at 1376 (noting that lay witness capable of diagnosing dislocated shoulder); Barr v. Nicholson, 21 Vet. App. 308-09 (2007) (finding that lay testimony is competent to establish the presence of varicose veins); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (discussing that unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis).  There is nothing in the record to suggest that the Veteran has the appropriate training, experience, or expertise to render a medical opinion regarding the etiology of his current foot disability.  See 38 C.F.R. § 3.159 (a)(1) (2010) (setting forth that competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  While the Veteran is competent to report what he has experienced, he is not competent to ascertain the etiology of his current foot disability, as the causative factors for such are not readily subject to lay observation.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Charles v. Principi, 16 Vet. App. 370, 374-75 (2002); Layno v. Brown, 6 Vet. App. 465 (1994).  In this circumstance, the Board gives more credence and weight to the November 2010 VA examiner's opinion as it was rendered after an evaluation and review of the Veteran's medical history by a licensed physician.

In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the Veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b) (West 2002).


Right Femur Fracture with Degenerative Joint Disease of the Knee and Musculoligamentous Strain

The Veteran essentially contends that his right femur fracture with degenerative joint disease of the knee and musculoligamentous strain is more disabling than contemplated by the current 20 percent disability evaluation. 

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  When the appeal arises from an initial assigned rating, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  However, staged ratings are also appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R., Part 4 (2010).  The percentage ratings in VA's Schedule for Rating Disabilities (Schedule) represent as far as can practicably be determined the average impairment in earning capacity resulting from such disabilities and their residual conditions in civil occupations.  38 C.F.R. § 4.1 (2010).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2010).

The Court has held that the RO must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) did not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  The Board noted that the guidance provided by the Court in DeLuca must be followed in adjudicating claims where a rating under the diagnostic codes governing limitation of motion should be considered.

The Veteran is currently assigned a 20 percent evaluation for his right leg/knee disability under Diagnostic Codes 5010-5255 for arthritis due to trauma substantiated by x-ray evidence.  Hyphenated diagnostic codes are used when a rating under one code requires the use of an additional diagnostic code to identify the basis for the evaluation assigned. 38 C.F.R. § 4.27 (2010).  Regulations further provide that, when a disability is encountered that is not specifically provided for in the rating schedule, it will be rated under a closely related disease or injury, in which both the functions affected and the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20 (2010).

Traumatic arthritis is rated under Diagnostic Code 5003, the code for degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010 (2010).  Diagnostic Codes 5003 specifies that degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved (Diagnostic Codes 5200 etc.).  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.

In the absence of limitation of motion, a 20 percent evaluation will be assigned with x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations.  A 10 percent evaluation will be assigned with x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  Note (1): The 20 pct and 10 pct ratings based on x-ray findings, above, will not be combined with ratings based on limitation of motion.

Limitation of flexion of a leg warrants a noncompensable evaluation if flexion is limited to 60 degrees; 10 percent evaluation if limited to 45 degrees; 20 percent evaluation if limited to 30 degrees, and a 30 percent evaluation if flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2010).

Limitation of extension of a leg warrants a noncompensable evaluation if extension is limited to 5 degrees; 10 percent evaluation if extension is limited to 10 degrees; 20 percent evaluation if extension is limited to 15 degrees; 30 percent evaluation if extension is limited to 20 degrees; 40 percent evaluation if extension is limited to 30 degrees, and a 50 percent evaluation is assigned if extension is limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2010).

The normal range of motion for a knee joint is from 0 degrees extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II (2010).  Normal ranges of motion of the hip include hip flexion from 0 degrees to 125 degrees, and hip abduction from 0 degrees to 45 degrees.  Id.

Under Diagnostic Codes 5255, impairment of the femur, an 80 percent evaluation is assigned for fracture of the shaft or anatomical neck with nonunion, with loose motion (spiral or oblique fracture).  A 60 percent evaluation is assigned when there is fracture of the surgical neck of the femur with false joint or, with nonunion, without loose motion, weight bearing preserved with the aid of a brace.  An evaluation of 30 percent is awarded when there is malunion of the femur with marked knee or hip disability.  When there is malunion of the femur with moderate knee or hip disability, a 20 percent rating is assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5255 (2010).

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2010).  However, § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The VA General Counsel has held that a claimant who has arthritis and instability of a knee may be rated separately under Diagnostic Codes 5003 and 5257, while cautioning that any such separate rating must be based on additional disabling symptomatology.  VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (July 1, 1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (August 14, 1998).

The VA General Counsel has also held that separate ratings under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5260 (limitation of flexion of the leg) and Diagnostic Code 5261 (limitation of extension of the leg), may be assigned for disability of the same joint.  VAOGCPREC 9-2004 (September 17, 2004).

As noted above, an evaluation higher than 20 percent under Diagnostic Code 5260 or 5261 based on limitation of motion requires flexion limited to 15 degrees or less or extension to 20 degrees or more.  On VA examination in February 2005, the Veteran's flexion of the knee was limited to no less than 120 degrees, albeit with pain, and extension was to five degrees.  A February 2005 private treatment record noted that knee flexion was a little short but not by much.  Another record dated in February 2005 shows that right knee range of motion was 0 to 140 degrees.  A January 2006 VA clinical record showed that right knee range of motion was 0 to 120 degrees.  An August 2006 VA clinical record noted that the Veteran had full extension and flexion to 125 degrees.  The July 2008 VA examination report noted that the Veteran demonstrated right knee active and passive range of motion from 0 to 120 degrees without pain.  Subsequently, on VA examination in January 2009, the Veteran had 20 degrees of flexion contracture in the right knee.  Most recently, on VA examination in November 2010, the Veteran's range of motion was from 0 to 110 degrees with tenderness at 10 degrees and also at 100 degrees.  These findings are consistent with noncompensable evaluations under Diagnostic Codes 5260 and 5261.  That is, at no time during the course of the appeal has the Veteran displayed limitation of leg flexion to 15 degrees or less or limitation of leg extension to 20 degrees or more as contemplated for higher evaluations for limited flexion and extension.  

The Board also notes that under VAOPGCPREC 9-04, separate ratings under Diagnostic Code 5260 and Diagnostic Code 5261 may be assigned for disability of the same joint.  However, as noted above, there is no compensable loss of flexion or extension of the right knee.  Accordingly, separate compensable evaluations based on limited extension and flexion of the knee are not warranted.  

To warrant a higher evaluation of 30 percent under Diagnostic Code 5255 for impairment of the femur, there must be malunion of the femur with marked knee or hip disability.  38 C.F.R. § 4.71a, Diagnostic Code 5255 (2010).  Such is lacking in this case.  A February 2005 VA treatment record noted that the Veteran had a normal gait, and walked well without any assistive devices.  A May 2005 private treatment record noted that some medial joint line pain on the right knee and crepitus.  There was no effusion, and the knee was otherwise stable to varus, valgus, and Lachman.  The January 2006 VA treatment record noted that the Veteran had a slightly antalgic gait due to his right lower extremity.  There was mild crepitus with range of motion, and the knee was stable to anteroposterior translation and varus and valgus stress.  He was tender to palpation particularly over the medial aspect of the knee.   

On VA examination in February 2005, the Veteran demonstrated no right knee instability, subluxation, weakness, locking, swelling, abnormal motion, crepitus, or guarding.  He did not use any assistive devices at that time; on a good day, he was able to walk a mile but on a bad day could only walk one block.  X-ray studies showed moderate patellofemoral and mild medial compartment degenerative joint disease in the right knee and a normal right hip.  

A September 2006 VA treatment record showed that the Veteran wore a right knee brace and used an assistive device for ambulation.  There was no erythema or swelling of the right knee. 

A March 2007 VA examination report noted that the Veteran ambulated with a single cane and during the July 2007 hearing the Veteran indicated he wore a knee brace.  

An August 2007 VA examination report noted that the Veteran used a cane for stability and support and was able to walk a quarter mile but less than a mile.  
 
An October 2007 VA treatment record noted that the Veteran ambulated with a cane and wore a brace on his right knee.  

On VA examination in July 2008, there was no indication of Osgood-Schlatters disease, crepitation, mass behind the knee, clicks or snaps, grinding, instability, patellar abnormality, meniscus abnormality, other tendon or bursa, or other knee abnormality.  The examiner noted that the Veteran had used a right knee brace since 2005/2006, used a cane due to his right knee and spine disabilities, could only walk a small distance for exercise, and had difficulty stepping with his right knee and hip to get over the bathtub.  The Veteran had an antalgic gait.  The Veteran also had painful abnormal motion of the right hip:  flexion from 0 to 115 degrees with pain at 70 to 125 degrees, extension from 0 to 30 degrees with pain at 30 degrees, adduction from 0 to 20 degrees with pain at 20 degrees, abduction from 0 to 35 degrees with pain at 35 degrees, external rotation from 0 to 45 degrees with pain at 30 to 45 degrees, and internal rotation from 0 to 15 degrees with pain at 14 degrees.  He could cross his legs and out toe greater than 15 degrees.  

The January 2009 VA examination report showed that the Veteran complained of  knee giving way, instability, pain, stiffness, weakness, incoordination, decreased speed of joint motion, and repeated effusions; but no episodes of dislocation or subluxation or locking.  On evaluation, the Veteran had crepitus, tenderness, guarding of movement, subpatellar tenderness, and 4/5 muscle strength at knee flexion.  There was no indication of Osgood-Schlatters disease, mass behind the knee, clicks or snaps, grinding, instability, or meniscus abnormality.  It was also noted that the Veteran used a cane and brace, and was unable to walk more than a few yards, and unable to stand for more than a few minutes.  He had an antalgic gait.  

In November 2010, the Veteran complained of pain, weakness, stiffness, and popping and snapping with range of motion.  He denied significant swelling and did not report instability, giving way, or locking.  He frequently wore a knee brace and use it primarily for times of increased activity or during flare-ups.  He was able to stand for 15 to 30 minutes and walk two blocks.  On evaluation, he had an antalgic gait.  The Veteran was examined for effusion, swelling, erythema, warmth, crepitus, snapping/popping, grinding, sub-patellar tenderness, tenderness to palpation, laxity of ACL, LCL, and MCL, and McMurray's testing; all findings were normal with the exception of snapping/popping, and tenderness to palpation of the parapatellar, anteriorly, medially, and laterally.  

Based on the evidence, the Board does not find that malunion of the femur with "marked" knee or hip disability has been demonstrated.  The medical evidence, as discussed above, indicates that the Veteran's right knee was manifested by complaints of pain, tenderness, popping/snapping, some limitation of motion, and required the use of a brace and a cane, and he had some loss of motion in his right hip.  Furthermore, X-ray studies showed moderate patellofemoral and mild medial compartment degenerative joint disease in the right knee and a normal right hip in February 2005.  Cumulatively, the evidence approximates at worst a "moderate" disability, rather than "marked."  Therefore, a continuation of the currently assigned 20 percent rating under Diagnostic Code 5255 is warranted.

The Board has also examined all other potentially applicable diagnostic codes pertinent to the right leg/knee.  Knee impairment with recurrent subluxation or lateral instability warrants a 10 percent evaluation if it is slight, a 20 percent evaluation if it is moderate or a 30 percent evaluation if it is severe.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5257 (2010).  The Veteran used a knee brace and a cane.  He has complained of instability and giving way but on his most recent VA examination in November 2010, he did not report instability or giving way.  However, on evaluation has never demonstrated subluxation or instability.  Therefore, a higher evaluation is not warranted under these criteria. 

Diagnostic Code 5256 requires ankylosis of the knee joint, which is not present in this case as the Veteran has demonstrated the ability to flex and extend his leg.  See 38 C.F.R. § 4.71a, Diagnostic Code 5256 (2010).  Diagnostic Code 5258 provides for a 20 percent rating when there is dislocation of cartilage with frequent episodes of locking, pain, and effusion; however, the Veteran is already in receipt of the maximum 20 percent evaluation allowable under that code.  See 38 C.F.R. § 4.71a, Diagnostic Code 5258 (2010).  Diagnostic Code 5262 allows for a 30 percent evaluation when there is malunion of the tibia and fibula with marked knee or ankle disability; however, such has not been shown in this case.  See 38 C.F.R. § 4.71a, Diagnostic Code 5262 (2010).  Diagnostic Code 5257 provides for a 30 percent evaluation when there is severe recurrent subluxation or lateral instability; however, there has been no demonstration of either of these symptoms.  On the contrary, the most recent VA examination in November 2010 revealed normal laxity of the ligaments of the knee.  Therefore, these diagnostic codes are factually inapplicable in this case.  See Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that the Board's choice of diagnostic code should be upheld so long as it is supported by explanation and evidence).

The Board has also considered the effect of pain and weakness in evaluating the Veteran's disability.  38 C.F.R. §§ 4.40, 4.45 (2010); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The February 2005 VA examination report noted that on repetitive testing of the right knee that there was mild pain, mild to moderate weakness, and mild to moderate fatigability, but no incoordination and range of motion did not decrease.  The major functional impact was pain and weakness with repetitive use.  The examiner indicated that that there was additional limitation following repetitive use but he could not determine the additional limitation during flare-ups.  The July 2008 VA examination report noted that on repetitive testing that there was no additional limitation of motion of joint due to pain, fatigue, weakness, incoordination, or lack of endurance.  The November 2010 VA examiner noted that there was some increase in pain without additional weakness, excess fatigability, incoordination, lack of endurance, or additional loss in range of motion with repetitive use.  The examiner could not express the additional limitation due to repetitive use during a flare-up without resorting to mere speculation. Although the Board is required to consider the effect of pain when making a rating determination, which has been done in this case, it is important to emphasize that the rating schedule does not provide a separate rating for pain.  See Spurgeon v. Brown, 10 Vet. App. 194 (1997). Thus, even when considering the Veteran's complaints of pain, the criteria for a higher rating based on the Veteran's range of motion for the right knee are not met. Any additional functional limitation as result of flare-ups is contemplated in the current 20 percent evaluation.

Finally, in view of the Court's holding in Hart v. Mansfield, 21 Vet. App. 505 (2007), the Board has considered whether the veteran was entitled to staged ratings for his right leg/knee disability.  However, upon review of all the evidence of record, the Board finds that at no time during the pendency of the claim for an increased rating for the right leg/knee disability, to include consideration of the one-year period before the claim was received, has the Veteran's disability been more or less disabling than is reflected in the 20 percent evaluation assigned.

Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim, and that claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Acromioclavicular Degenerative Disease, Tendonitis and Bursitis of the Shoulders 

The Veteran essentially contends that his acromioclavicular degenerative disease, tendonitis and bursitis of the right and left shoulder shoulders are more disabling than contemplated by the current 10 percent disability evaluations.  

The Veteran's bilateral should disability has been evaluated under Diagnostic Codes 
5019-5201. Under Diagnostic Code 5019, bursitis will be rated on limitation of motion of affected parts, as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5019 (2010).  In turn, limitation of motion of the shoulder is rated pursuant to Diagnostic Code 5201. Under Diagnostic Code 5201, a 30 percent rating is warranted for the minor arm, and a 40 percent rating is warranted for the major arm for limitation of motion of arm to 25 degrees from side.  38 C.F.R. § 4.71a, Diagnostic Code 5201 (2010).  

Under Diagnostic Code 5201, limitation of motion to shoulder level (e.g., flexion to 90 degrees) in the major or minor extremity warrants a 20 percent evaluation.  Limitation of motion to midway between side and shoulder level (e.g., flexion between 25 to 90 degrees) in the major extremity warrants a 30 percent evaluation, and in the minor extremity warrants a 20 percent evaluation.  Limitation of motion to 25 degrees from the side in the major extremity warrants a 40 percent evaluation, and in the minor extremity warrants a 30 percent evaluation.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5201 (2010). 

In determining whether the Veteran had limitation of motion to shoulder level, it is necessary to consider reports of forward flexion and abduction.  See Mariano v. Principi, 17 Vet. App. 305, 314-16 (2003).

Normal ranges of motion of the shoulder are flexion (forward elevation) from 0 to 180 degrees, abduction from 0 to 180 degrees, and both internal and external rotation from 0 to 90 degrees.  38 C.F.R. § 4.71, Plate I (2010).

Since the initial grant of service connection, the Veteran's acromioclavicular degenerative disease, tendonitis and bursitis of the right and left shoulder shoulders have each been assigned a 10 percent disability.  In an appeal of an initial rating, consideration must be given to "staged" ratings, i.e., disability ratings for separate periods of time based on the facts found.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

On VA examination in February 2005, the Veteran demonstrated bilateral shoulder flexion to 150 degrees and abduction to 100 degrees, with external rotation to 90 degrees and internal rotation to 80 degrees without crepitus.  However, the examiner noted pain at all levels of motion, worsening at 90 degrees of flexion.  

A February 2005 private treatment record showed that bilateral shoulder flexion range of motion was full, right abduction was to 140 degrees, left abduction was to 100 degrees, and bilateral internal and external range of motion was full.  

A February 2, 2006, private treatment record noted that active shoulder flexion was 110 degrees on the left with pain at the top of the shoulder and between the shoulder blades, 120 degrees on the right with pain at the shoulder blades, abduction was 90 degrees on the left with pain at the top of the shoulder and between the blades and 93 degree on the right with pain in the superior aspect of the shoulder.  On passive range of motion, shoulder flexion was 136 degrees on the left and 142 degrees on the right, shoulder abduction was 95 degrees on the left and 140 degrees on the right, shoulder internal rotation was 20 degrees on the left and 60 degrees on the right, and passive external rotation was 40 degrees on the left and 72 degrees on the right.  It was noted that most range of motion end ranges increased intrascapular pain and shoulder pain, there was weakness in the shoulder bilaterally, intrascapular musculature was weak and pec musculature was tight pulling the shoulders into a forward position.  

A March 2006 private treatment record noted that active range of shoulder motion was as follows:  flexion on the left was 130 degrees and on the right was 151 degrees, and abduction on the left was 112 degrees and on the right was 133 degrees.  Passive range of motion was as follows:  flexion on the left was 152 degrees and on the right was 172 degrees, abduction on the left was 140 degrees and on the right was 168 degrees, external rotation on the left was 72 degrees and on the right was 75 degrees, and internal rotation on the left was 56 degrees and on the right was 67 degrees.  

The January 2009 VA examination report noted a diagnosis of bilateral strain with supraspinatus tendinitis of the shoulders.  

On VA examination in November 2010, the Veteran complained of pain, weakness, snapping/popping with range of motion, and overall decrease in range of motion of the shoulders.  He demonstrated the following bilateral ranges of motion:  forward elevation from 0 to 115 degrees with tenderness beginning at 110 degrees; abduction from 0 to 95 degrees with tenderness beginning at 85 degrees; external rotation from 0 to 75 degrees with tenderness beginning at 70 degrees; and internal rotation from 0 to 85 degrees with tenderness beginning at 80 degrees.  

Based on the above evidence, the Board finds that the Veteran's bilateral shoulder disability meets the criteria for a 20 percent evaluation.  While the majority of range of motion findings throughout the course of the appeal have not risen to the level contemplated by a compensable rating (i.e. limited motion at shoulder level), the Board observes that when pain was considered at the time of the February 2005 examination, the Veteran's pain worsened at 90 degrees.  Similarly, in February 2006, the Veteran demonstrated shoulder abduction to 90 degrees on the left and 93 degrees on the right with pain on both sides.  This motion more nearly approximates the range of motion contemplated by the criteria for a 20 percent evaluation, i.e. limitation of motion to shoulder level.  38 C.F.R. § 4.71a, Diagnostic Code 5201 (2010).  However, the Veteran's limitation of motion has not approximated the criteria for a rating in excess of 20 percent.  He has not demonstrated limitation of motion to midway between side and shoulder level, or limitation of motion to 25 degrees from the side in either shoulder at any time during the appeal.  See 38 C.F.R. § 4.71a, Diagnostic Code 5201 (2010). 

The Board has also considered the effect of pain and weakness in evaluating the Veteran's disability.  38 C.F.R. §§ 4.40, 4.45 (2010); DeLuca v. Brown, 8 Vet. App. 202 (1995).   As noted above, in February 2005, the Veteran displayed findings of limited flexion to 150 degrees and abduction to 100 degrees.  Such findings are not consistent with a compensable evaluation under Diagnostic Code 5201.   However, at the time of the February 2005 VA examiner noted that upon repetitive testing, pain was present through all ranges of motion but worsened at 90 degrees of flexion.  The Veteran complained of mild to occasional mild to moderate pain, mild to moderate weakness, and mild to moderate fatigability but no incoordination.  When doing chores and raising the arms and using them repetitively, the Veteran had pain and numbness.  The examiner indicated that that there was additional limitation following repetitive use but he could not determine additional limitation during flare-ups.  On VA examination in November 2010, the Veteran reported weekly mild to moderate flare-ups precipitated by overhead activity, activity against resistance and repetitive activity involving the shoulder joints.  These flare-ups lasted from hours to two days and were alleviated by medication, rest, and ice.  The examiner noted that there was some increase in pain without additional weakness, excess fatigability, incoordination, lack of endurance, or additional loss in range of motion with repetitive use.  The examiner indicated that he could not express additional limitation due to repetitive use without resorting to mere speculation.  

The Board finds that the 20 percent evaluations to be assigned for the service-connected bilateral shoulder disabilities adequately portray any functional impairment, pain, and weakness that the Veteran experiences as a consequence of use of his shoulders.  The Board has considered the Court's decision in Fenderson, but has found that the 20 percent evaluation to be assigned is representative for the level of disability displayed for each shoulder during the course of the appeal.  


Spine Disabilities

The Board has evaluated the Veteran's spine disorders under multiple diagnostic codes to determine if there is any basis to increase the assigned rating.  Such evaluations involve consideration of the level of impairment of a veteran's ability to engage in ordinary activities, to include employment, as well as an assessment of the effect of pain on those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2010).

The General Rating Formula for Diseases and Injuries of the Spine, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease as follows:

Unfavorable ankylosis of the entire spine (100 percent);

Unfavorable ankylosis of the entire thoracolumbar spine (50 percent);

Unfavorable ankylosis of the entire cervical spine, or forward flexion of the thoracolumbar spine to 30 degrees or less, or with favorable ankylosis of the entire thoracolumbar spine (40 percent);

For forward flexion of the cervical spine to 15 degrees or less, or favorable ankylosis of the entire cervical spine (30 percent);

For forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees, or the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or the combined range of motion of the cervical spine not greater than 170 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis (20 percent);

For forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees, or forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees, or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees, or combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees, or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour, or vertebral body fracture with loss of 50 percent or more of the height (10 percent).

38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Diagnostic Code 5239 (spondylolisthesis or segmental instability), 5242 ((2010).

Ankylosis is the immobility and consolidation of a joint due to disease, injury or surgical procedure.  See Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)).

The spine codes permit evaluation under either the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever results in the higher evaluation when all disabilities are combined. 3 8 C.F.R. § 4.71a, Diagnostic Code 5243 (2010).

When evaluating diseases and injuries of the spine, any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, should be evaluated separately, under an appropriate diagnostic code. 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1) (2010).

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. Normal combined range of motion of the thoracolumbar spine is 240 degrees. Normal ranges of motion for each component of spinal motion provided are the maximum usable for calculating the combined range of motion.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 2.  See also 38 C.F.R. § 4.71a, Plate V (2010).

Normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  The normal combined range of motion range of motion of the cervical spine is 340 degrees.  The normal ranges of motions for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (2).  See also 38 C.F.R. § 4.71a, Plate V (2010).

a. Cervical Spondylosis

The Veteran contends that his cervical spondylosis is more disabling than contemplated by the current 10 percent evaluation.  

Since the initial grant of service connection, the Veteran's cervical spine disability has been assigned a 10 percent disability.  In an appeal of an initial rating, consideration must be given to "staged" ratings, i.e., disability ratings for separate periods of time based on the facts found.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a higher rating of 20 percent is warranted where the evidence reveals incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  Incapacitating episodes are defined as requiring bed rest prescribed by a physician and treatment by a physician.  See Note (1) to Diagnostic Code 5243 (2010).  There was no indication in the record of any incapacitating episodes.  Notably, during the November 2010 VA examination, the Veteran denied any periods of incapacity due to his cervical spine disability.  Furthermore, the record does not show any instances of bed rest prescribed by a physician or any other health care provider. 

As the Veteran is not entitled to an increased rating based on incapacitating episodes, it is necessary to determine whether he is entitled to a higher rating based on his orthopedic manifestations.  (The Board notes that the Veteran has been granted a separate evaluation for his neurological manifestations which have been evaluated herein).  The Board notes that for a 20 percent evaluation, the Veteran must demonstrate forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees, or the combined range of motion of the cervical spine not greater than 170 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, Diagnostic Code 5239 (2010).  

An April 2005 private treatment record noted that the Veteran demonstrated normal flexion and extension, but lateral rotation and bending were restricted.  He was able to perform about 70 percent of movement but could not go the final 30 percent. 

A February 2006 private treatment record noted neck flexion to 28 degrees; extension to 20 degrees; rotation on the left to 35 degrees and on the right to 30 degrees; and bending on the left to 14 degrees and 20 degrees.  It was noted that most range of motion end ranges increased intrascapular pain.  

A March 2006 private treatment record noted that cervical flexion was 45 degrees without pain, extension was 40 degrees with pull between scapulae, rotation to the left was 52 degrees and to the right was 60 degrees, lateral flexion to the left was 31 degrees and to the right was 33 degrees.  

On VA examination in March 2007, the Veteran demonstrated the following range of motion of the cervical spine:  flexion from 0 to 50 degrees, extension from 0 to 20 degrees, bilateral lateral flexion from 0 to 20 degrees, and bilateral lateral rotation from 0 to 50 degrees with pain in all range of motion.  

On VA examination in November 2010, the Veteran demonstrated the following range of motion of the cervical spine:  flexion from 0 to 35 degrees with some tenderness beginning at 25 degrees, extension from 0 to 20 degrees with some tenderness beginning at 15 degrees, bilateral lateral bending from 0 to 20 degrees with some tenderness beginning at 15 degrees, and bilateral neck rotation from 0 to 45 degrees with some tenderness beginning at 40 degrees.  The examiner also noted ankylosis was present in part of the cervical spine but indicated that there was no unfavorable ankylosis.  Also, the muscles were well-developed with good symmetry of movement without deformities.  There was some tenderness to palpation to the midline and paracervical regions without noted muscle spasm.  

Based on the evidence, the Board finds that a higher evaluation for the cervical spine disability is not warranted.  While on one occasion in February 2006, flexion was limited to 28 degrees, on other occasions, the Veteran demonstrated flexion well above the 30 degrees required for a 20 percent evaluation.  See 38 C.F.R. § 4.71a, Diagnostic Code 5239 (2010).  This one time reading is inconsistent with the finding one month later which showed flexion to be 45 degrees without pain.  This 45 degree range of flexion is consistent with subsequent recordings in March 2007 and November 2010.  The weight of the cumulative evidence shows that the Veteran's range of motion is well above that contemplated by the criteria for a 20 percent evaluation.  

With respect to the DeLuca factors, the November 2010 VA examination report noted the Veteran's report of weekly flare-ups with increased activity and change in weather; these episodes could result in decreased range of motion and increased pain and could be mild to moderate lasting up to one to two days.  The Veteran did not, however, report that his cervical spine disability resulted in any functional loss on standing or walking.  On repetitive use, the examiner noted there was some increase in pain without additional weakness, excess fatigability, incoordination, lack of endurance, or additional loss; but he could not express the additional limitation without resorting to speculation.  The Board finds that the current 10 percent evaluation for the service-connected cervical spine disability adequately portrays any functional impairment and pain that the Veteran experiences as a consequence of use of his cervical spine. 

In light of Fenderson, the Board has considered whether a staged rating is appropriate.  However, because the Veteran's symptoms remained constant throughout the course of the period on appeal and as such staged ratings are not warranted.

Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim for increased evaluation for his cervical spine disability, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

b. Lumbar Scoliosis

The Veteran essentially contends that his lumbar scoliosis and old kyphorotoscoliosis and diffuse interstitial skeletal hyperostosis is more disabling than contemplated by the current 40 percent disability evaluation.  

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a higher rating of 60 percent is warranted where the evidence reveals incapacitating episodes having a total duration of at least six weeks during the past 12 months.  There was no indication in the record of any incapacitating episodes.  Notably, the August 2007 VA examination report noted that the Veteran did not describe periods of complete incapacity or prescribed bed rest in the past one year.  Also, during the November 2010 VA examination, the Veteran denied any periods of incapacity in the last year.  

As the Veteran is not entitled to an increased rating based on incapacitating episodes, it is necessary to determine whether he is entitled to a higher rating based on his orthopedic manifestations.  (The Board notes that the Veteran has been granted a separate evaluation for his neurological manifestations which have been evaluated herein). 

Turning to the orthopedic manifestations, the Board notes that for a higher evaluation of 50 percent the Veteran must demonstrate unfavorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, Diagnostic Code 5239 (2010).  

On VA examination in August 2007, the Veteran demonstrated the follow range of motion:  extension from 0 to 15 degrees with tenderness beginning at 15 degrees, forward flexion from 0 to 65 degrees with tenderness beginning at 20 degrees, bilateral lateral bending from 0 to 20 degrees with tenderness beginning at 20 degrees on the left and 15 degrees on the right, bilateral rotation from 0 to 20 degrees with tenderness beginning at 15 degrees on the left and 10 degrees on the right.  The examiner also stated that there was no thoracolumbar spine ankylosis.  

The November 2010 VA examiner noted that upon evaluation of the Veteran's spine, there was no thoracolumbar spine ankylosis or indication of unfavorable ankylosis.  The examiner noted that the muscles were well-developed with good symmetry of movement without deformities.  There was some tenderness to palpation to the midline and paracervical regions without noted muscle spasm.  

Based upon the evidence, the Board finds that there is no evidence of unfavorable ankylosis of the entire thoracolumbar spine to warrant a higher disability rating.  38 C.F.R. § 4.71a, Diagnostic Code 5239 (2010).  

As to the DeLuca factors, the August 2007 VA examiner noted that there was an increase in pain without additional weakness, excess fatigability, incoordination, lack of endurance, or additional loss in range of motion with repetitive use.  He was unable to express without resorting to mere speculation, the additional limitations due to repetitive use during a flare-up.  At the November 2010 VA examination, the Veteran reported weekly mild to moderate flare-ups precipitated by increased activity with bending, lifting, twisting, or prolonged weight bearing for which he used medication, rest, heat, ice, stretching, and a TENS unit.  On repetitive use, the examiner noted there was some increase in pain without additional weakness, excess fatigability, incoordination, lack of endurance, or additional loss; but he could not express the additional limitation without resorting to speculation.  As noted above, even when considering DeLuca factors, at no time during the course of the appeal has the Veteran's back symptomatology resulted in the functional equivalent of ankylosis of the spine.  

Based upon the guidance of the Court in Hart v. Mansfield, 21 Vet. App. 505 (2007), the Board has considered whether a staged rating is appropriate.  However, in the present case, the Veteran's symptoms remained constant throughout the course of the period on appeal and as such staged ratings are not warranted.





Carpal Tunnel Syndrome

The Veteran contends that his carpal tunnel syndrome and tendonitis of the right hand and arm is more disabling than contemplated by the current 30 percent evaluation, and that his carpal tunnel syndrome and tendonitis of the left hand and arm is more disabling than contemplated by the current 10 percent evaluation.  The Board notes that the Veteran's bilateral carpal tunnel syndrome has been associated with his cervical spine disability.  

The Veteran's bilateral carpal tunnel syndrome has been evaluated under Diagnostic Codes 5024-8515.  Under Diagnostic Code 5024, tenosynovitis is to be rated on the basis of limitation of motion of the affected parts, as arthritis, degenerative.  38 C.F.R. § 4.71a, Diagnostic Code 5024 (2010).  Diagnostic Code 8515 rates complete or incomplete paralysis of the median nerve, which affects parts of the wrist, hand, and finger.  

Limitation of motion of the wrist is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5215.  A 10 percent rating is warranted for limitation of motion of the wrist (major or minor), such that dorsiflexion is less than 15 degrees or palmar flexion is limited in line with the forearm.  That is the highest schedular disability rating under that Diagnostic Code.  38 C.F.R. § 4.25 (2010).

Normal range of palmar flexion for the wrist is 80 degrees.  Normal range of dorsiflexion is 70 degrees.  Palmar flexion in line with the forearm equates to zero degrees of palmar flexion or dorsiflexion.  38 C.F.R. § 4.71a, Plate I (2010).

Under Diagnostic Code 8515, a 70 percent evaluation may be assigned for complete paralysis of the median nerve of the major extremity and a 60 percent evaluation may be assigned for complete paralysis of the median nerve of the minor extremity, with the hand inclined to the ulnar side, the index and middle fingers more extended than normally, considerable atrophy of the muscles of the thenar eminence, the thumb in the plane of the hand (ape hand); pronation incomplete and defective, absence of flexion of index finger and feeble flexion of middle finger, cannot make a fist, index and middle fingers remain extended; cannot flex distal phalanx of thumb, defective opposition and abduction of the thumb, at right angles to palm; flexion of wrist weakened; pain with trophic disturbances.  A 50 percent evaluation is assigned for incomplete paralysis of the median nerve of the major extremity that is severe.  When moderate, a 30 percent evaluation may be assigned, and when mild, a 10 percent evaluation may be assigned.  A 40 percent evaluation is assigned for incomplete paralysis of the median nerve of the minor extremity that is severe. When moderate, a 20 percent evaluation may be assigned, and when mild, a 10 percent evaluation may be assigned.  38 C.F.R. § 4.124a, Diagnostic Code 8515 (2010).

Significantly, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or due to partial regeneration.  Moreover, when the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a and Part 4, Code 8515 (2010).

In evaluating upper extremity disability, it is often necessary to distinguish the predominant or major upper extremity from the minor upper extremity, as such a distinction may affect the criteria for a particular level of impairment. 38 C.F.R. 
§ 4.69.  In this case, the record reveals that the Veteran is right handed.

Since the initial grant of service connection, the Veteran's carpal tunnel syndrome on the right side has been assigned a 30 percent disability evaluation and carpal tunnel syndrome on the left side has been assigned a 10 percent disability evaluation.  In an appeal of an initial rating, consideration must be given to "staged" ratings, i.e., disability ratings for separate periods of time based on the facts found.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

A January 2005 private treatment record noted the Veteran's complaints of bilateral hand pain and numbness.  On evaluation, grip strength was equal and normal bilaterally.  Phalen's test was positive, left was greater than right at about 30 seconds, and Tinel's test was negative.  An assessment of carpal tunnel syndrome bilaterally, left greater than right was noted, and the Veteran was prescribed cock-up wrist splints to wear 24 hours a day, seven days a week.  

On VA examination in February 2005, the Veteran reported wearing a brace at night that helped, and taking Ibuprofen which was not effective.  The Veteran indicated that he had flare-ups with repetitive use lasting a number of hours and functional impairment with a decrease in grip.  On evaluation, the Veteran's grasps were equal and sensation were intact in both upper extremities, he was able to flex the metacarpophalangeal joints to 80 degrees and the proximal interphalangeal joints to 90 degrees, and the distal interphalangeal joints to 60 degrees.  The Veteran was able to completely extend all of the fingers of both hands and had some difficulty touching the tips of the fingers to the palmar surfaces of both hands.  Pulse and sensation were intact and had difficulty doing fine dexterity with both hands.  The Veteran reported that with repetitive use, he started to lose grip and the hands became painful.  A diagnosis of tendonitis in both hands was noted and electrophysiological studies were consistent with bilateral carpal tunnel syndrome that was of moderate degree on the right side.  

Another examination report in February 2005 noted that grasps were equal and with good muscle strength in the bilateral upper extremities.  Pulses and sensation were intact.  

A July 2005 report for the Social Security Administration noted normal grip strength, positive Phalen's test, and negative Tinel's test.  

An August 2005 VA treatment record noted the Veteran's complaints of shoulder and hand problems and some radiculopathy from the neck down to the left hand.  An impression of radicular pain and paresthesias in the left arm was noted.  

A January 2006 VA treatment record noted that there was normal power in the upper limbs (5/5) and the reflexes were present and symmetric (2/4) without abnormal reflexes indicating myelopathic changes.  There were no deficits to light touch and joint positions in the upper limbs.  As to the peripheral nerves, there was no intrinsic muscle wasting in the hands, Tinel and Phalen's sign were both negative bilaterally, and there was no sensory abnormalities in the median nerve distributions bilaterally.  

A February 2006 private treatment record noted muscle strength in the biceps/triceps was 5/5 bilaterally, finger abduction was 4/5 on the left and 4+/5 on the right, wrist flexion and extension was 4+/5 on the left and 5/5 on the right, grip was 50 pounds on the left and 38 pounds on the right, and intrascapular musculature was 3-/5 on the left and 3/5 on the right.  The Veteran demonstrated normal and symmetrical deep tendon reflexes throughout the bilateral upper extremities and sensation was within normal limits to light touch in all upper extremity dermatomes.  He was tender to palpation to the suboccipital musculature, the scalene, the levator scapulae musculature, the rhomboids and middle traps, and upper trapezius musculature bilaterally.  The Veteran tested negative on Spurling's test, distraction test, Valsalva test, and vertebral artery test.  The clinician noted that grip was significantly diminished on the right side compared to the left.  

A March 2006 private treatment record noted that strength in wrist flexion and extension was 5/5 bilaterally and grip was 71 pounds on the left and 72 pounds on the right.  

An April 2006 private treatment record noted that examination of the upper limbs were normal, including the upper limbs.  Reflexes in the upper limbs were all present and symmetrical bilaterally.  There did not appear to be any sensory deficit in the upper limbs to light touch or joint position sense.  

A July 2006 VA treatment record noted that the Veteran's bilateral upper extremity range of motion had improved with normal right side range of motion but he could only bring the left arm up parallel to the floor.  The Veteran's constant pain had markedly decreased and pain was now intermittent.  Strength in the upper extremity had improved and was otherwise normal.  There was no Hoffman's sign and no obvious signs of myelopathy.  

A February 2007 VA treatment record noted the Veteran's complaints of numbness in his fingers and radiating pain.  The clinician noted that the Veteran was neurologically intact.  He had good biceps reflex, positive Hoffman sign (left greater than right), brisk finger flexion, and some characteristics of early myelopathy.  

The March 2007 VA examination report noted that on neurological evaluation there was paresthesias in the C6, C7, and C8 distribution; motor strength was 5/5 in the bilateral upper extremities and deep tendon reflexes were 5/5 in the upper extremities.  All nonorganic physical signs were negative.  

A July 2007 VA treatment record noted the Veteran's complaints of paresthesias in his fingers; he denied weakness but indicated that he dropped things.  On evaluation, the Veteran demonstrated mild hyperreflexia and positive Hoffman sign on the right greater than the left, but there was no ataxia and no clonus. 

An October 2007 VA treatment record noted that strength in the biceps, triceps, and deltoids were all 5/5.  Intrinsic hand strength was 4/4, biceps reflex were 2/2, and brachial radialis was 2/2.  

A June 2008 VA treatment record noted a positive Tinel's test bilaterally at the wrist and elbow, mild weakness in the triceps region along with finger adduction.

An October 2008 private treatment record noted that the Veteran had numbness, tingling, and weakness in both hands.  He had difficulty with fine motor activities in both hands and had difficulty with lifting objects, especially on the right.  The Veteran had dysesthesias and paresthesias in the upper extremities along the C4, C5, and C6 dermatomes bilaterally.  Reflexes were 1+ bilaterally in the biceps and triceps, and radial and ulnar pulses in the bilateral upper extremities were palpable with brisk capillary refill.  There was a positive Spurling sign, especially on the right side in the upper extremities, positive Lhermitte's sign and positive Hoffman sign in the bilateral upper extremities.  An impression of C3-C4, C4-C5, and C5-6 cervical degenerative disc disease with axial pain and persistent bilateral upper extremity with weakness.  

On VA examination in January 2009, it was noted that the Veteran had decreased strength for pushing, pulling, and twisting and decreased dexterity for twisting, probing, writing, touching, and expression.  On evaluation, the examiner noted that there was no ankylosis or deformity of one or more digits.  Fingers numbered two to five on the right and three to five on the left hand lacked a half inch to reach distal creased of palm, and finger two on the left lacked one inch.  Apposition was normal, Tinel's test was positive over the medial nerves.  Finger range of motion on the right was as follows:  fingers two, three, and four had active and passive range of motion from 0 to 80 degrees with pain beginning at 60 degrees; finger five had active and passive range of motion from 0 to 70 degrees with pain at 50 degrees; active and passive range of motion of PIP joint flexion of fingers two, three, and four were from 0 to 70 degrees with pain at 50 degrees, and of finger five was 0 to 60 degrees with pain at 40 degrees; active and passive range of motion of DIP joint flexion of fingers two, three, and four were from 0 to 60 degrees with pain at 50 degrees, and of finger five was 0 to 50 degrees with pain at 50 degrees; and active and passive range of motion of right thumb MP was flexion to 40 degrees.  Finger range of motion on the left was as follows: fingers two, three, four, and five had active and passive range of motion from 0 to 80 degrees with pain beginning at 70 degrees; active and passive range of motion of PIP joint flexion of fingers two, three, and four were from 0 to 80 degrees with pain at 70 degrees, and of finger five was 0 to 70 degrees with pain at 60 degrees; active and passive range of motion of DIP joint flexion of fingers two, three, four, and five were from 0 to 60 degrees with pain at 50 degrees; and active and passive range of motion of left thumb MP was flexion to 40 degrees, left IP flexion to 70 degrees, and extension to 0 degrees (pain was at mid pint of motion).  X-rays showed minimal degenerative change of the bilateral wrists.  Diagnoses were central canal cervical stenosis and bilateral carpal tunnel syndrome with loss of sensation and strength in hands and fingers and degenerative joint disease of the wrists and hands.  The examiner also noted sensory and motor neuropathy in the hands, forearms, and triceps due to severe cervical spine stenosis; carpal tunnel syndrome demonstrated a minor part in the current problems here, degenerative joint disease of the hand was responsible for the failure of the fingertips to reach the distal palmar crease with flexion; and opposition of the thumb to all four finger was normal bilaterally.  It was also noted that hand and arm weakness, and loss of sensation in the upper extremities is due to the cervical spine stenosis.  

A February 2009 VA treatment record noted that there were no focal neurological deficits.  Strength in the right upper extremity was 5/5, and in the left upper extremity was as follows:  deltoid 5/5, biceps 5/5, triceps 5/5, and grip strength was 4/5 with intrinsic 4-/5.  There was decreased sensation to pin prick in the last three fingers on the left hand, reflexes in the triceps were 1+/1+ and biceps 2+/2+, and Tinel's test was positive at the wrist and elbow bilaterally.  

During the November 2010 VA examination, the Veteran reported decreased sensation, some paresthesias, fatigability, and decreased strength with flare-ups which occurred with repetitive activity involving the hands and wrists bilaterally.  There were no periods of incapacity and his condition was stable with possibly gradual progression.  Reflex examination showed that biceps were 1+ (hypoactive) bilaterally.  On sensory examination, Tinel's test was positive over the median nerve bilaterally.  On motor examination, the Veteran demonstrated active movement against some resistance in bilateral elbow flexion and extension, wrist flexion, finger flexion, finger abduction, and thumb opposition.  As to wrist extension, there was active movement against full resistance in the left wrist and active movement against some resistance in the right wrist.  Muscle tone was normal and there was no muscle atrophy.  The examiner also observed that the Veteran did not demonstrate active radiculopathy with respect to the cervical spine. 

At the outset, the Board notes that the Veteran is already in receipt of an evaluation equal to or in excess of the maximum 10 percent evaluation allowable under Diagnostic Code 5215 for limitation of motion of the wrists.  Therefore, this code would not assist the Veteran in obtaining a higher evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5215.

Higher ratings are available under 38 C.F.R. § 4.71a, Diagnostic Code 5214; however, that provision requires the presence of ankylosis, a manifestation not present in the Veteran's case.  Ankylosis is "immobility and consolidation of a joint due to disease, injury, surgical procedure."  Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)).  Because the Veteran is able to move both of his wrists, higher evaluations are not warranted for either wrist under Diagnostic Code 5214.

As noted above, for a higher evaluation for the right carpal tunnel syndrome, there must be severe incomplete paralysis of the median nerve of the major extremity.  38 C.F.R. § 4.124a, Diagnostic Code 8515 (2010).  Although there is diminished strength and sensation, paresthesias, weakness, and difficulty with lifting things, the Veteran's symptoms do not nearly approximate severe incomplete paralysis. 
There is no evidence of atrophy or diminished motor function in the wrist or hand.  He has also demonstrated good strength of the upper extremities.  

With respect to the left carpal tunnel syndrome, currently evaluated as 10 percent disabling, a higher rating would require moderate incomplete paralysis of the median nerve.  38 C.F.R. § 4.124a, Diagnostic Code 8515 (2010).  As with the right carpal tunnel syndrome, the Veteran has not demonstrated atrophy or diminished motor function in the wrist or hand.  He has also demonstrated good strength in the upper extremities.  While the Veteran does have some diminished strength and sensation, paresthesias, and weakness, his left carpal tunnel syndrome does not approximate moderate incomplete paralysis. 

The Board has also considered the effect of pain and weakness in evaluating the Veteran's disability.  38 C.F.R. §§ 4.40, 4.45 (2010); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The February 2005 VA examiner noted that on additional range of motion exercises, the Veteran had mild pain and mild fatigability, and also minimal weakness, but no incoordination.  The major functional impairment was pain with repetitive use.  At the January 2009 VA examination, the examiner noted that there was no history of flare-ups of joint symptoms of the hands.  The January 2009 VA examination report reflects that there was no limitation of motion on repetitive range of motion of the fingers due to pain, fatigue, lack of endurance, incoordination, or weakness.  Thus, even when considering the Veteran's complaints of pain, the criteria for a higher rating based on the Veteran's range of motion for the bilateral wrists/hands are not met.

Based upon the guidance of the Court in Fenderson v. West, 12 Vet. App. 119 (1999), the Board has considered whether a staged rating is appropriate.  However, in the present case, the Veteran's symptoms remained constant throughout the course of the period on appeal and as such staged ratings are not warranted.

Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim, and that claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


 Right and Left Leg Disabilities

The Veteran essentially contends that his loss of strength of the right leg associated with scoliosis of the lumbar region, old kyphorotoscoliosis, diffuse interstitial skeletal hyperostosis; and his degenerative medial compartment and patellofemoral joint disease of the left leg are both more disabling than contemplated by the current 10 percent evaluations assigned for each leg.  

The Veteran's disabilities have been evaluated under Diagnostic Codes 8599-8520.  This specific disability is not listed on the Rating Schedule, and the RO assigned Diagnostic Code 8599 pursuant to 38 C.F.R. § 4.27, which provides that unlisted disabilities requiring rating by analogy will be coded by the numbers of the most closely related body part and "99."  See 38 C.F.R. § 4.20 (2010).  The RO determined that the most closely analogous diagnostic code is Diagnostic Code 8520. 

Diagnostic Code 8520 provides the rating criteria for paralysis of the sciatic nerve, and therefore neuritis and neuralgia of that nerve.  Complete paralysis of the sciatic nerve, which is rated as 80 percent disabling, contemplates foot dangling and dropping, no active movement possible of muscles below the knee, and flexion of the knee weakened or (very rarely) lost.  Disability ratings of 10 percent, 20 percent and 40 percent are assignable for incomplete paralysis which is mild, moderate or moderately severe in degree, respectively.  A 60 percent rating is warranted for severe incomplete paralysis with marked muscle atrophy.  38 C.F.R. § 4.124a, Diagnostic Code 8520 (2010).

Since the initial grant of service connection, the Veteran's disabilities have been assigned 10 percent disability evaluations.  In an appeal of an initial rating, consideration must be given to "staged" ratings, i.e., disability ratings for separate periods of time based on the facts found.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

A January 2006 VA treatment record noted that there was normal power in the lower limbs (5/5) and the reflexes were present and symmetric (2/4) without abnormal reflexes indicating myelopathic changes.  There were no deficits to light touch and joint positions in the lower limbs.  As to the peripheral nerves, there was no intrinsic muscle wasting in this hands, bilateral Tinel's and bilateral Phalen sign were both negative, and there was no sensory abnormalities in the median nerve distributions bilaterally.  

An April 2006 private treatment record noted that examination of the lower limbs (exception of knees and ankles which could not be tested due to a brace and previous injuries) were normal, as was tone in the upper limbs.  There did not appear to be any sensory deficit in the lower limbs to light touch or joint position sense.  

A May 2006 private treatment record noted that the evaluation of the low back revealed some minimal tenderness midline at approximately L3, minimal paraspinous pain, and negative straight leg raise.  Additionally, deep tendon reflexes were 2+/4+, and knee and ankle jerk were symmetrical bilaterally.  

A July 2007 VA treatment record noted that the Veteran's report of paresthesias in his toes when walking.  He denied any weakness.  On evaluation, the Veteran demonstrated mild hyperreflexia, positive Hoffman sign on the right greater than the left, and deep tendon reflexes of the lower limbs were 3+/3+.  Also, there was no ataxia and no clonus. 

The August 2007 VA examination report noted that the Veteran reported weakness in the legs but later denied leg or foot weakness.  He also indicated having numbness, falling, and unsteadiness, but denied any bowel or bladder problems, or paresthesias.  Additionally, he indicated fatigue, decreased motion, stiffness, weakness, spasm, pain, and flare-ups.  On evaluation, the examiner noted that the Veteran demonstrated pain with motion, tenderness, and weakness of the bilateral thoracic sacrospinalis which was severe enough to result in an abnormal gait/spinal contour, but was not shown to have spasms, atrophy, or atrophy.  It was observed that although his posture was stooped; his head position was normal, there was symmetry in appearance, and he had an antalgic gait.  There was kyphosis, lumbar flattening, and scoliosis, but no gibbus, list, lumbar lordosis, or reverse lordosis.  On motor examination, bilateral hip flexion/extension, bilateral knee extension, bilateral ankle dorsiflexion/plantar flexion, and bilateral great toe extension were all 5/5 (5 representing active movement against full resistance).  Muscle tone was normal and there was no muscle atrophy.  On sensory examination of the lower extremities, bilateral pain, bilateral light touch, position sense were all 2/2 (2 representing active moment against gravity eliminated).  On reflex examination, knee jerks were normal bilaterally and ankle jerks were hypoactive bilaterally.  Lasegue's sign was negative.  

An October 2007 VA treatment record noted straight leg raise was 90/90, there was no spasticity, and Hoffman's sign was negative.  There was no pronator catch, Wartenberg's sign, or Somogyi's sign.  

A June 2008 VA treatment record noted that plantar and dorsiflexion in the lower extremities was 5/5 in strength. 

The July 2008 VA examination report noted there was no history of weakness or paralysis, paresthesias, or numbness.  On evaluation, there was no abnormal finding of the lower extremities, and dorsalis pedis pulse and posterior tibial pulse were both normal.  Coordination was normal; there was no motor loss or evidence of sensory loss bilaterally.  Deep tendon reflexes demonstrated 2+ knee and ankle jerk bilaterally.  

An October 2008 private treatment record noted that the Veteran had numbness, tingling, and weakness in the bilateral lower extremities.  He had difficulty with ambulation and used a cane.  He had significant difficulty with heel walking, and straight leg raise test was positive especially on the right side to 30 degrees.  He had dysesthesias and paresthesias in the lower extremities along the L4, L5, and S1 dermatomes in the bilateral lower extremities.  Reflexes were 1+ bilaterally Achilles and patellar reflexes in the lower extremities, and dorsalis pedis and posterior tibial pulses were palpable in the bilateral lower extremities with brisk capillary refill.  There was axial lumbar pain on palpation midline at the L4-L5 and L5-S1 levels in reference to the iliac crest.  An impression of L4-L5 and L5-S1 lumbar degenerative disc disease with axial pain and lower extremity radiculopathy was noted.  

A November 2008 VA record noted the Veteran's complaints of left sided low back pain which radiated into the groin.  On evaluation, it was noted that his low back was tender to palpation with decreased range of motion.  There was also tenderness over the left greater trochanter.  

The January 2009 VA examination report noted motor neuropathy in the legs consistent with spinal canal stenosis.  

On VA examination in November 2010, the Veteran denied any urinary or bowel incontinence.  The examiner observed that the Veteran ambulated slowly with a cane and had a slightly antalgic gait.  However, there was no imbalance or tremor, fasciculations, or joint function affected by nerve disorder.  On reflex evaluation, the Veteran had hypoactive knee and ankle jerk.  On motor evaluation, he had active movement against full resistance in the lower extremities.  Muscle tone was normal and there was no muscle atrophy.  

The Board finds that the Veteran has not been shown to have moderate incomplete paralysis of either the right or left leg to warrant a higher evaluation.  See 38 C.F.R. § 4.124a, Diagnostic Code 8520.  While his lower extremity neurological disabilities have been manifested by tenderness, paresthesias, and some decreased reflexes, muscle tone is normal without muscle atrophy, sensation is intact, strength is full, motor function is normal, and strength has been full.  Furthermore, the Veteran has not had bowel or urinary problems.  Therefore, the Veteran's symptoms more nearly approximate mild incomplete paralysis of the right and leg.  

The Veteran's left leg disability has been characterized as degenerative medial compartment and patellofemoral joint disease of the left leg.  The Board will accordingly determine whether the Veteran's left leg disability warrants a higher rating evaluating his disability under the applicable evaluations for arthritis of the knee.  See supra 38 C.F.R. § 4.71a, Diagnostic Code 5003, 5010 (2010).  

As noted above, limitation of flexion of a leg warrants a noncompensable evaluation if flexion is limited to 60 degrees; 10 percent evaluation if limited to 45 degrees; 20 percent evaluation if limited to 30 degrees, and a 30 percent evaluation if flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2010).

Limitation of extension of a leg warrants a noncompensable evaluation if extension is limited to 5 degrees; 10 percent evaluation if extension is limited to 10 degrees; 20 percent evaluation if extension is limited to 15 degrees; 30 percent evaluation if extension is limited to 20 degrees; 40 percent evaluation if extension is limited to 30 degrees, and a 50 percent evaluation is assigned if extension is limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2010).

The normal range of motion for a knee joint is from 0 degrees extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II (2010).  

The VA General Counsel has also held that separate ratings under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5260 (limitation of flexion of the leg) and Diagnostic Code 5261 (limitation of extension of the leg), may be assigned for disability of the same joint.  VAOGCPREC 9-2004 (September 17, 2004).

The VA General Counsel has held that a claimant who has arthritis and instability of a knee may be rated separately under Diagnostic Codes 5003 and 5257, while cautioning that any such separate rating must be based on additional disabling symptomatology.  VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (July 1, 1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (August 14, 1998).

The relevant evidence of record includes a February 2005 private treatment record noting that knee flexion was a little short but not a lot.  Another private treatment record dated in February 2005 reflects that left knee range of motion was from 0 to 140 degrees.  

A January 2009 VA examination report shows that the Veteran complained of left knee giving way, instability, pain, stiffness, weakness, incoordination, decreased speed of joint motion, and repeated effusions; but no episodes of dislocation or subluxation or locking.  On evaluation, the Veteran had crepitus, tenderness, guarding of movement, and subpatellar tenderness.  There was no indication of Osgood-Schlatters disease, mass behind the knee, clicks or snaps, grinding, instability, or meniscus abnormality.  It was also noted that the Veteran used a cane, and was unable to walk more than a few yards, and unable to stand for more than a few minutes.  He had an antalgic gait. 

On VA examination in November 2010, the Veteran complained of pain, weakness, stiffness, and popping and snapping of the left knee with range of motion.  He denied significant swelling and did not report instability, giving way, or locking.  He was able to stand for 15 to 30 minutes and walk two blocks.  On evaluation, he had an antalgic gait.  The Veteran was examined for effusion, swelling, erythema, warmth, crepitus, snapping/popping, grinding, sub-patellar tenderness, tenderness to palpation, laxity of ACL, LCL, and MCL, and McMurray's testing; all findings were normal with the exception of snapping/popping, and tenderness to palpation of the parapatellar, anteriorly, medially, and laterally.  On range of motion testing, the Veteran demonstrated flexion from 0 to 125 degrees with tenderness at 120 degrees, and extension from 0 to 0 degrees. 

Based on the evidence, the Board finds that the Veteran is not entitled to a higher evaluation for his left leg/knee disability based on limitation of motion.  He has not demonstrated flexion limited to 30 degrees and/or extension is limited to 15 degrees to warrant 20 percent evaluations.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261 (2010).  As noted herein, the Veteran demonstrated minimal loss of range of motion, certainly not to an extent to warrant even compensable evaluations under the pertinent criteria.  

The Board has also examined all other potentially applicable diagnostic codes pertinent to the left leg/knee.  Knee impairment with recurrent subluxation or lateral instability warrants a 10 percent evaluation if it is slight, a 20 percent evaluation if it is moderate or a 30 percent evaluation if it is severe.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2010).   On one occasion, the Veteran reported instability and his knee giving way, and the record reflects that he uses a cane for support.  However, most recently in November 2010, he denied instability and giving way.  Furthermore, he has never been shown to have subluxation or instability on evaluation.  As the weight of the evidence is against a finding of lateral instability and/or recurrent subluxation, a higher evaluation is not warranted under these criteria. 

Diagnostic Code 5256 requires ankylosis of the knee joint, which is not present in this case as the Veteran has demonstrated the ability to flex and extend his leg.  See 38 C.F.R. § 4.71a, Diagnostic Code 5256 (2010).  Diagnostic Code 5258 provides for a 20 percent rating when there is dislocation of cartilage with frequent episodes of locking, pain, and effusion; however this has not been shown.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5258 (2010).  Diagnostic Code 5262 allows for a 20 percent evaluation when there is malunion of the tibia and fibula with moderate knee or ankle disability; however, such has not been shown in this case.  See 38 C.F.R. § 4.71a, Diagnostic Code 5262 (2010).  Diagnostic Code 5257 provides for a 20 percent evaluation when there is moderate recurrent subluxation or lateral instability; however, there has been no demonstration of either of these symptoms.  On the contrary, the most recent VA examination in November 2010 revealed normal laxity of the ligaments of the knee.  Therefore, these diagnostic codes are factually inapplicable in this case.  See Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that the Board's choice of diagnostic code should be upheld so long as it is supported by explanation and evidence).

The Board has also considered the effect of pain and weakness in evaluating the Veteran's left leg/knee disability.  38 C.F.R. §§ 4.40, 4.45 (2010); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The November 2010 VA examiner noted that there was some increase in pain without additional weakness, excess fatigability, incoordination, lack of endurance, or additional loss in range of motion with repetitive use.  The examiner could not express the additional limitation due to repetitive use during a flare-up without resorting to mere speculation.  Although the Board is required to consider the effect of pain when making a rating determination, which has been done in this case, it is important to emphasize that the rating schedule does not provide a separate rating for pain.  See Spurgeon v. Brown, 10 Vet. App. 194 (1997). Thus, even when considering the Veteran's complaints of pain, the criteria for a higher rating based on the Veteran's range of motion for the left knee are not met. Any additional functional limitation as result of flare-ups is contemplated in the current 10 percent evaluation.  Therefore, the Veteran is not entitled to a higher rating for his left left/leg disability.  

Based upon the guidance of the Court in Fenderson v. West, 12 Vet. App. 119 (1999), the Board has considered whether a staged rating is appropriate.  However, in the present case, the Veteran's symptoms remained constant throughout the course of the period on appeal and as such staged ratings are not warranted.

Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim, and that claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Hearing Loss

The Veteran contends that his bilateral hearing loss is compensably disabling. 

Hearing loss disability evaluations range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, as measured by puretone audiometric tests in the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per second.  The rating schedule establishes 11 auditory acuity levels designated from Level I for essentially normal hearing acuity, through Level XI for profound deafness.  VA audiometric examinations are conducted using a controlled speech discrimination test (Maryland CNC) together with the results of a puretone audiometry test.  The vertical lines in Table VI (in 38 C.F.R. § 4.85) represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  The horizontal columns in Table VI represent nine categories of decibel (dB) loss based on the pure tone audiometry test.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the vertical row appropriate for the percentage of discrimination and the horizontal column appropriate to the puretone dB loss.

The percentage evaluation is found from Table VII (in 38 C.F.R. § 4.85) by intersecting the vertical column appropriate for the numeric designation for the ear having the better hearing acuity and the horizontal row appropriate to the numeric designation level for the ear having the poorer hearing acuity.  For example, if the better ear has a numeric designation Level of "V" and the poorer ear has a numeric designation Level of "VII," the percentage evaluation is 30 percent.  38 C.F.R. 
§ 4.85 (2010).

The provisions of 38 C.F.R. § 4.86(a) provide that when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear will be evaluated separately.  The provisions of 38 C.F.R. § 4.86(b) provide that when the puretone threshold is 30 dB or less at 1,000 hertz, and 70 dB or more at 2,000 hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results is the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.

The medical evidence of record includes various audiological assessments which are discussed in detail immediately below.

A February 2007 VA audiological consult report noted the following pure tone thresholds, in decibels:





HERTZ




1000
2000
3000
4000
RIGHT

35
65
60
70
LEFT

35
60
60
65

The average pure tone threshold was shown as 57.5 decibels in the right ear and 55 decibels in the left ear.  Speech recognition was 92 percent in the right ear and was 88 percent in the left ear.  Applying these findings to 38 C.F.R. § 4.85, Table VI shows the Veteran's right ear hearing loss to be Level II impairment and left ear hearing loss to be Level II impairment.

Table VII (Percentage evaluation for hearing impairment) indicates that for a right ear with Level II hearing loss and left ear with Level II hearing loss, a noncompensable (zero percent) rating is assigned.

The Board has also considered the provisions of 38 C.F.R. § 4.86 governing exceptional patterns of hearing impairment.  However, since the February 2007 report fails to demonstrate that each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) in either ear is 55 decibels or more, evaluation for exceptional patterns of hearing impairment is not warranted.

An August 2007 VA audiological examination report noted the following pure tone thresholds, in decibels:




HERTZ




1000
2000
3000
4000
RIGHT

35
65
60
70
LEFT

35
60
60
65

The average pure tone threshold was shown as 57.5 decibels in the right ear and 55 decibels in the left ear.  Using the Maryland CNC word list, the examiner found that speech recognition was 88 percent in the right ear and was 84 percent in the left ear.  Applying these findings to 38 C.F.R. § 4.85, Table VI reveals the Veteran's right ear hearing loss to be Level III impairment and left ear hearing loss to be Level II impairment.

Table VII (Percentage evaluation for hearing impairment) indicates that for a right ear with Level III hearing loss and left ear with Level II hearing loss, a noncompensable (zero percent) rating is assigned.

The Board has also considered the provisions of 38 C.F.R. § 4.86 governing exceptional patterns of hearing impairment.  However, since the August 2007 examination report fails to demonstrate that each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) in either ear is 55 decibels or more, evaluation for exceptional patterns of hearing impairment is not warranted.

A July 2008 VA audiological examination report noted the following pure tone thresholds, in decibels:




HERTZ




1000
2000
3000
4000
RIGHT

35
60
60
65
LEFT

30
60
60
60

The average pure tone threshold was shown as 55 decibels in the right ear and 52.5 decibels in the left ear.  Using the Maryland CNC word list, the examiner found that speech recognition was 88 percent in the right ear and was 86 percent in the left ear.  Applying these findings to 38 C.F.R. § 4.85, Table VI reveals the Veteran's right ear hearing loss to be Level II impairment and left ear hearing loss to be Level II impairment.

Table VII (Percentage evaluation for hearing impairment) indicates that for a right ear with Level II hearing loss and left ear with Level II hearing loss, a noncompensable (zero percent) rating is assigned.

The Board has also considered the provisions of 38 C.F.R. § 4.86 governing exceptional patterns of hearing impairment.  However, since the July 2008 VA audiological examination report fails to demonstrate that each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) in either ear is 55 decibels or more, evaluation for exceptional patterns of hearing impairment is not warranted.

An October 2010 VA audiological examination report noted the following pure tone thresholds, in decibels:




HERTZ




1000
2000
3000
4000
RIGHT

35
65
65
70
LEFT

35
65
65
70

The average pure tone threshold was shown as 58.75 decibels in the right ear and 58.75 decibels in the left ear.  Using the Maryland CNC word list, the examiner found that speech recognition was 92 percent in the right ear and was 90 percent in the left ear.  Applying these findings to 38 C.F.R. § 4.85, Table VI reveals the Veteran's right ear hearing loss to be Level II impairment and left ear hearing loss to be Level III impairment.

Table VII (Percentage evaluation for hearing impairment) indicates that for a right ear with Level II hearing loss and left ear with Level III hearing loss, a noncompensable (zero percent) rating is assigned.

The Board has also considered the provisions of 38 C.F.R. § 4.86 governing exceptional patterns of hearing impairment.  However, since the October 2010 VA audiological examination report fails to demonstrate that each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) in either ear is 55 decibels or more, evaluation for exceptional patterns of hearing impairment is not warranted.

A December 2010 VA audiological report noted the following pure tone thresholds, in decibels:






HERTZ




1000
2000
3000
4000
RIGHT

35
65
65
70
LEFT

35
65
65
70

The average pure tone threshold was shown as 58.75 decibels in the right ear and 58.75 decibels in the left ear.  Speech recognition was 92 percent in the right ear and was 90 percent in the left ear.  Applying these findings to 38 C.F.R. § 4.85 Table VI, shows the Veteran's right ear hearing loss to be Level II impairment and left ear hearing loss to be Level III impairment.

Table VII (Percentage evaluation for hearing impairment) indicates that for a right ear with Level II hearing loss and left ear with Level III hearing loss, a noncompensable (zero percent) rating is assigned.

The Board has also considered the provisions of 38 C.F.R. § 4.86 governing exceptional patterns of hearing impairment.  However, since the December 2010 VA audiological report fails to demonstrate that each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) in either ear is 55 decibels or more, evaluation for exceptional patterns of hearing impairment is not warranted.

Based on these findings, a compensable disability evaluation for bilateral hearing loss is not warranted.  See 38 C.F.R. § 4.85, Diagnostic Code 6100 (2010).

It is important to note that the results of the above audiometric testing do not signify the absence of a significant disability associated with the Veteran's bilateral hearing loss disability.  However, the degree to which this disability affects the average impairment of earnings, according to the Rating Schedule, results in a noncompensable disability rating.  See Id.; 38 U.S.C.A. § 1155 (West 2002).  Disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  As such, a compensable evaluation for the Veteran's service-connected bilateral hearing loss disability is not warranted.

Based upon the guidance of the Court in Hart v. Mansfield, 21 Vet. App. 505 (2007), the Board has considered whether a staged rating is appropriate.   However, in the present case, the Veteran's symptoms remained constant throughout the course of the period on appeal and as such staged ratings are not warranted.  

Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim, and that claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


PTSD

The Veteran essentially contends that his PTSD is more disabling than contemplated by current 30 percent disability evaluation.  

The Veteran's disability has been evaluated under Diagnostic Code 9411 for PTSD. 
Under the relevant rating criteria, a 30 percent disability rating is assigned for a psychiatric disorder when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411 (2010).

A 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2010).  

A 70 percent rating is warranted when there is occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood due to symptoms such as suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant
speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and an inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted where there is evidence of total occupational and social impairment due to gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living; disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  Id.

The psychiatric symptoms listed in the above rating criteria are not exclusive, but are examples of typical symptoms for the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness."  See Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM- IV), p. 32).  An examiner's classification of the level of psychiatric impairment at the moment of examination, by words or by a GAF score, is to be considered, but it is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  See 38 C.F.R. § 4.126 (2010); VAOPGCPREC 10-95 (Mar. 1995); 60 Fed. Reg. 43186 (1995).

In addition to PTSD, for which service connection has been established, the record shows that the Veteran also has depression but not of such severity so as to warrant a separate evaluation.  In any case, even if the Veteran had a separate diagnosis of depression, the Board would be precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability, in the absence of medical evidence which does so.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).

The Veteran's service-connected PTSD is currently rated 30 percent disabling.  The Board has reviewed the evidence in order to determine whether the criteria for the assignment of a higher disability rating have been met.

As noted above, in order to obtain a 50 percent disability evaluation, the evidence must demonstrate occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2010).

The Veteran has not demonstrated a flattened affect. While a somewhat restricted affect was noted in March 2008 and a constricted affect was noted in December 2008, the Veteran has consistently demonstrated an appropriate affect on VA examination (i.e. in August 2007 and October 2010).  In any case, he has not had a flattened affect.

Likewise, he has not been shown to have circumstantial, circumlocutory, or stereotyped speech.  His speech was slow but clear in March 2008; and relevant, spontaneous, but slow in December 2008.  The Veteran has consisntely demonstrated clear, coherent (August 2007 and October 2010 VA examinations), and spontaneous speech (October 2010 VA examination).

There are also no indications of any panic attacks more than once a week in the record.  The August 2007 and October 2010 VA examination reports specifically noted that there were no panic attacks. 

There is no indication in the record that that the Veteran has had difficulty in understanding complex commands. The August 2007 and October 2010 VA examination reports noted that the Veteran's attention was intact and that he was able to serial 7's and spell a word forward and backward. 

Also, there is no evidence of impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks). Although a May 2009 VA treatment record noted the Veteran's report of poor memory, especially short term memory, on VA examination in both August 2007 and October 2010, the Veteran demonstrated that his remote, recent, and immediate memory were all normal. 

There is also no evidence of impaired judgment in the record.  Indeed, the August 2007 and October 2010 VA examination reports noted that the Veteran understood the outcome of his behavior.  

There is also no indication of impaired abstract thinking in the record.  A December 2008 VA treatment record noted that the Veteran's thought processes were logical and goal directed.  Likewise, both the August 2007 and October 2010 VA examination reports noted that the Veteran's thought process and contend were unremarkable, and that he was able to interpret proverbs appropriately. 

As to disturbances of motivation and mood, the Veteran has been noted to be depressed throughout the record.  A March 2008 treatment record noted that the Veteran got angry easily.  The August 2007 and October 2010 VA examination reports noted that the Veteran's mood was good.  Affording the Veteran the benefit of the doubt, the Board finds that due to his depression he has demonstrated disturbances of motivation and mood.

As for difficulty in establishing and maintaining effective work and social relationships, the record shows that the Veteran has been married to his wife for over 50 years and has five children.  A March 2008 examination report noted that the Veteran indicated having difficulty sustaining closeness in relationships with several of his children.  The August 2007 VA examination report noted that he had a conflict with his oldest son.  However most recently, the October 2010 VA examination report noted that the Veteran had a close family and had friends in the community.  In light of the foregoing, the Board concludes that the weight of the evidence is against a finding that the Veteran has difficulty in establishing and maintaining effective work and social relationships.

Based on the evidence of record, the Board finds that a rating in excess of the current 30 percent is not warranted.  In addition to the criteria cited above, the Board notes that the Veteran has trouble with sleeping; recurrent, intrusive, and distressing recollections; anxiety, decreased level of energy and sexual interest, and fluctuations in appetite.  However, he has not been shown to have occupational and social impairment with reduced reliability and productivity as contemplated by the rating criteria for a higher evaluation.  Although he has demonstrated disturbances of motivation, he has not evidenced a flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory; impaired judgment; impaired abstract thinking; and mood, or difficulty establishing and maintaining effective work and social relationships as contemplated by a higher rating.  See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2010).

Additionally, the Veteran has been assigned GAF scores of 59 (July 2008), 75 (August 2007), and 60 (October 2010).  Although a GAF score alone is not a basis for assigning a disability rating, GAF scores ranging between 51 and 60 are assigned when there are moderate symptoms (like flat affect and circumstantial speech, and occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  See Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV); 38 C.F.R. § 4.130 (2010) (incorporating by reference the VA's adoption of the DSM-IV for rating purposes).  GAF Scores ranging from 61 to 70 are indicative of some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  Id.  GAF scores ranging from 71 to 80 mean that if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g. temporarily falling behind in school work).  The Veteran's GAF scores, at worst, are consistent with findings such of moderate symptoms, and are congruent with the current 30 percent disability rating.

Furthermore, the Board finds that the criteria for a 70 percent rating is also not warranted as the Veteran has not been shown to have occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood due to symptoms.  See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2010).  The Veteran has not demonstrated obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene; and difficulty in adapting to stressful circumstances.  See id.  Although a November 2008 VA treatment record noted that the Veteran indicated suicidal thoughts two months before and he had a gun and bullet in his hands, he did not go through with it because of his family.  Aside from the one incident, the Veteran has consisntely denied suicidal ideation (March 2008, December 2008, May 2009, August 2007, and October 2010).  Also while a March 2008 record noted that the Veteran had anger problems and hit a wall, the August 2007 and October 2010 VA examination reports noted good impulse control.  Additionally, the August 2007 and October 2010 VA examination reports specifically noted that the Veteran did not have obsessive/ritualistic behavior or panic attacks.  Throughout the record, he has demonstrated clear and relevant speech.  The Veteran has also consistently been noted to be alert and oriented to person, time, and place throughout the record.  Furthermore, he has always exhibited good grooming and hygiene.  The October 2010 VA examination report reflected that the Veteran was a part time volunteer at the Veterans of Foreign Wars and there is no indication that he has had any difficult adapting to stressful circumstances there.  Additionally, there is no indication that he has an inability to establish and maintain effective relationships as he has a close family and network of friends.   

Additionally, he has not been shown to meet the criteria for a 100 percent evaluation since there is no evidence of total occupational and social impairment due to gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living; disorientation to time or place; memory loss for names of close relatives, own occupation or own name. Id.  The August 2007 and October 2010 VA examination reports specifically found that the Veteran did not meet any of these criteria.  

Based upon the guidance of the Court in Fenderson v. West, 12 Vet. App. 119 (1999), the Board has considered whether a staged rating is appropriate.  However, in the present case, the Veteran's symptoms remained constant throughout the course of the period on appeal and as such staged ratings are not warranted.

As the preponderance of the evidence is against the claim for an increased rating, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (2010); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Lay Assertions

In reaching the above conclusions, with respect to the Veteran's increased rating claims, the Board has not overlooked the Veteran's statements with regard to the severity of his various disabilities.  The Veteran is competent to report on factual matters of which he had firsthand knowledge, e.g., various symptoms associated with his disabilities; and the Board finds that the Veteran's reports have been credible.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Any lay evidence in this case was provided during the Veteran's VA, VA and private treatment records, and his hearing before the undersigned.  He is competent to provide statements regarding his current symptomatology, and the Board finds that the Veteran's statements are credible.  The Board has considered the Veteran's reports along with findings from the Veteran's VA examination and VA treatment reports.  The Board notes, with respect to the Rating Schedule, where the criteria set forth therein require medical expertise which the Veteran has not been shown to have, the objective medical findings and opinions provided by the Veteran's treatment reports and his VA examination reports have been accorded greater probative weight.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  


Extraschedular Considerations

The Board has also considered the potential application of 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, the Veteran's disabilities have not been shown to cause marked interference with employment beyond that contemplated by the Schedule for Rating Disabilities, has not necessitated frequent periods of hospitalization, and has not otherwise rendered impractical the application of the regular schedular standards utilized to evaluate the severity of the disabilities.  As shown in the discussion above, the Veteran's symptomatology is adequately addressed by the available scheduler criteria.  Thus, the Board finds that the requirements for referral for an extraschedular evaluation under 38 C.F.R. 
§ 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); see also Thun v. Peake, 22 Vet. App. 111 (2008).

Furthermore, the Veteran has not been hospitalized for his service-connected disabilities.  None of the evidence reflects that the Veteran's disabilities affect his daily life in an unusual or exceptional way.  Specifically, as to the Veteran's hearing loss disability, the October 2010 VA examiner concluded that while the Veteran had hearing difficulty on his occupational activities there were no effects on his usual daily activities.  Cf Martinak v. Nicholson, 21 Vet. App. 447 (2007). The Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Veteran's disability picture is contemplated by the rating schedule and no extraschedular referral is required.  See 38 C.F.R. § 3.321(b)(1) (2010); Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).  Therefore, the Board finds no basis for further action on this question.


Effective Date Earlier than April 16, 2008, for the Assignment of a TDIU

The Veteran essentially contends that he is entitled to an effective date earlier than April 16, 2008, for the assignment of a TDIU.  He argues that his May 15, 2006, VA Form 9, substantive appeal, which was filed in conjunction with his various claims for service connection and increased ratings, should serve as an informal claim, and thus, the correct effective date for the award of TDIU.  

Under VA laws and regulations, a specific claim in the form prescribed by VA must be filed in order for benefits to be paid or furnished to any individual under laws administered by the VA.  38 U.S.C.A. § 5101(a) (West 2002); 38 C.F.R. § 3.151(a) (2010).   

The general rule with respect to the effective date for an award of increased compensation is that the effective date shall not be earlier than the date of receipt of application therefore.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. 
§ 3.400(o)(1) (2010).  An exception to this rule applies where evidence demonstrates a factually ascertainable increase in disability during the one-year period preceding the date of receipt of a claim for increased compensation.  In that situation, the law provides that the effective date of the award "shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date."  38 U.S.C.A. § 5110(b)(2) (West 2002); 38 C.F.R. § 3.400(o)(2) (2010); Harper v. Brown, 10 Vet. App. 125 (1997).  In all other cases, the effective date will be the "date of receipt of claim or date entitlement arose, whichever is later."  38 C.F.R. § 3.400(o)(1) (2010); VAOPGCPREC 12-98 (Sept. 23, 1998), 63 Fed. Reg. 56, 703 (Oct. 22, 1998).  Therefore, three possible dates may be assigned depending on the facts of the case:

(1) if an increase in disability occurs after the claim is filed, the date that the increase is shown to have occurred (date entitlement arose) (38 C.F.R. 
§ 3.400(o)(1));

(2) if an increase in disability precedes the claim by a year or less, the date that the increase is shown to have occurred (factually ascertainable) (38 C.F.R. 
§ 3.400(o)(2));

(3)  if an increase in disability precedes the claim by more than a year, the date that the claim is received (date of claim) (38 C.F.R. § 3.400(o)(2)).

Harper, 10 Vet. App. at 126.

A claim for TDIU is an application for increased compensation within the meaning of the statute because the claimant is attempting to show that his service-connected disability has worsened.  Wood v. Derwinski, 1Vet. App., 267, 269 (1991).  For an increase in disability compensation, the effective date will be the earliest date as of which it is factually ascertainable that an increase in disability had occurred if a claim is received within one year from such date otherwise, date of receipt of claim. 38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400(o)(2) (2010); see also Hazan v. Gober, 10 Vet. App. 511 (1997); Servello v. Derwinski, 3 Vet. App. 196 (1992).

In VAOPGCPREC 12-98 (Sept. 23, 1998), General Counsel noted that 38 C.F.R. 
§ 3.400(o)(2) was added to permit payment of increased disability compensation retroactively to the date the evidence establishes the increase in the degree of disability had occurred.  That section was intended to be applied in those instances where the date of increased disablement can be factually ascertained with a degree of certainty.  It was noted that this section was not intended to cover situations where disability worsened gradually and imperceptibly over an extended period of time.

"Claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2010); Brannon v. West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  Any communication or action, indicating an intent to apply for one or more benefits under laws administered by the VA from a claimant may be considered an informal claim.  Such an informal claim must identify the benefits sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  38 C.F.R. § 3.155(a) (201).  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

In considering the evidence of record under the laws and regulations as set forth above, the Board finds that the Veteran is entitled to an earlier effective date for the grant of TDIU.  

In determining entitlement to an earlier effective date, the Board must first consider when the Veteran filed his claim for an increased evaluation.  The Veteran was awarded a TDIU rating, effective April 16, 2008 (the date the RO has indicated that the Veteran filed his claim for TDIU).  On that date, the RO received the Veteran's response to an April 2008 statement of the case that addressed the issues of service connection for a stomach disability and increased evaluations for lumbar spine disability and hearing loss.  On the response, the Veteran indicated that he was not capable of engaging in gainful employment.  Subsequently, the RO construed this statement as the Veteran's claim for a TDIU and ultimately granted TDIU in an April 2009 rating decision effective April 16, 2008.  Review of the claims folder reveals that a claim for a TDIU rating was raised by the evidence of record when the Veteran filed his May 15, 2006, VA Form 9, substantive appeal, for his various claims for service connection and increased ratings.  On the May 15, 2006, VA Form 9, the Veteran stated that "[b]esides the fracture of my right femur it is the injury to these muscles that I feel produces the weakness in my right leg.  It is the weakness that caused me to retire from my trucking job."  The Board construes the May 15, 2006, VA Form 9 as an informal claim given the requirement that VA must consider a TDIU rating when a claimant seeks the highest possible rating for a service-connected disability and submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998) (noting that Congress has mandated that VA fully and sympathetically develop the veteran's claim to its optimum before deciding it on the merits). 

As May 15, 2006, is the proper date of the Veteran's claim for a TDIU, the Board must now look to the evidence to determine when it was "factually ascertainable" that the criteria for a TDIU were met.  

Regarding when a TDIU is factually ascertainable, the Board notes that total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability, such disability shall be ratable as 60 percent or more and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2010).

The evidence, including the Veteran's application for TDIU filed in January 2009 shows that Veteran became too disabled to work as of January 11, 2005, due to his various service-connected disabilities.  In the April 2009 rating decision, in addition to the grant of TDIU, the RO also granted service connection for right sided carpal tunnel syndrome and assigned a 30 percent evaluation, effective January 2, 2005; left sided carpal tunnel syndrome and assigned a 10 percent evaluation, effective January 2, 2005cervical spondylosis and assigned a 10 percent evaluation, effective March 10, 2006; bilateral shoulder disability and assigned a 10 percent evaluation, effective January 2, 2005; and bilateral leg disability and assigned a 10 percent evaluation for each side.  The record shows that the Veteran met the schedular requirements for a TDIU as of January 2, 2005; his combined rating was 90 percent from his multiple service-connected disabilities with his lumbar spine disability evaluated as 40 percent disabling.  (Prior to January 2, 2005, the Veteran's combined rating for his multiple service-connected disabilities was 60 percent.).  See 38 C.F.R. § 4.16a (2010).  Since the Veteran met the percentage criteria outlined in 38 C.F.R. § 4.16(a) for a TDIU as of January 2, 2005, and he was shown to be unemployable as of January 11, 2005, January 11, 2005 is the date when it was factually ascertainable that the criteria for a TDIU were met.  

As noted above, an effective date will be the earliest date as of which it is factually ascertainable that an increase in disability had occurred if a claim is received within one year from such date otherwise, date of receipt of claim.  See 38 C.F.R. 
§ 3.400(o)(2) (2010).  In this case, January 11, 2005, is the date that it was factually ascertainable that the Veteran met the criteria for a TDIU, and May 15, 2006, is the date the claim was received (which is not within the year that a TDIU was factually ascertainable).  Moreover, in his February 2009 notice of disagreement, the Veteran's attorney argues that the date of the VA Form 9, May 15, 2006, is the date that the Veteran filed a claim for TDIU, and does not otherwise assert an earlier effective date for the claim.  Therefore, the earliest effective date for a grant of TDIU is May 15, 2006, the date of the claim.  

In sum, the Board has determined that the Veteran is legally entitled to an earlier effective date of May 15, 2006, for the award of a TDIU rating.  The benefit-of-the-doubt rule has been considered in rendering this decision.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Effective Date Earlier than April 16, 2008, for the grant of DEA

The Veteran essentially contends that he is entitled to an effective date earlier than April 16, 2008, for the grant of DEA.

VA law provides that DEA benefits under Chapter 35, Title 38, United States Code, may be paid to dependents of a veteran who meets certain basic eligibility requirements.  As pertinent to this appeal, basic eligibility for DEA exists if the veteran has a permanent, total service-connected disability.  38 U.S.C.A. §§ 3500, 3501 (West 2002); 38 C.F.R. § 3.807(a), 21.3021 (2010).  A total disability may be assigned where the veteran's service-connected disabilities are rated 100 percent disabling under the rating schedule, or if the veteran is unemployable due to service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341 (2010).  Permanence of total disability will be taken to exist when such impairment is reasonably certain to continue throughout the life of the disabled person.  38 C.F.R. § 3.340(b) (2010).  In this case, the RO granted DEA effective April 16, 2008, the same date it granted a TDIU.  In so doing, the RO found that was the date the Veteran filed his claim for a TDIU.  As noted above, the Board finds that an informal claim for TDIU was filed on May 15, 2006, and he was entitled to a TDIU as of that date.  Accordingly, the Veteran is entitled to an effective date of May 15, 2006, for DEA benefits.   


ORDER

Entitlement to service connection for a bilateral foot disability, characterized as pes planus, to include as secondary to service-connected residuals of right femur fracture with degenerative joint disease of the knee and musculoligamentous strain is denied.

Entitlement to a rating in excess of 20 percent for right femur fracture with degenerative joint disease of the knee and musculoligamentous strain is denied.

Entitlement to an initial rating of 20 percent, but not higher, for acromioclavicular degenerative disease, tendonitis and bursitis of the right shoulder is granted, subject to the regulations governing the award of monetary benefits.

Entitlement to an initial rating of 20 percent, but not higher, for acromioclavicular degenerative disease, tendonitis and bursitis of the left shoulder is granted, subject to the regulations governing the award of monetary benefits.

Entitlement to an initial rating in excess of 10 percent for cervical spondylosis is denied.

Entitlement to a rating in excess of 40 percent for lumbar scoliosis and old kyphorotoscoliosis and diffuse interstitial skeletal hyperostosis is denied.

Entitlement to an initial rating in excess of 30 percent for carpal tunnel syndrome and tendonitis of the right hand and arm is denied.

Entitlement to an initial rating in excess of 10 percent for carpal tunnel syndrome and tendonitis of the left hand and arm is denied.

Entitlement to an initial rating in excess of 10 percent for loss of strength of the right leg is denied.

Entitlement to an initial rating in excess of 10 percent for degenerative medial compartment and patellofemoral joint disease of the left leg is denied.

Entitlement to a compensable rating for bilateral hearing loss is denied.

Entitlement to an initial rating in excess of 30 percent for PTSD is denied.

An earlier effective date of May 15, 2006, for the award of a TDIU rating is granted, subject to controlling regulations applicable to the payment of monetary benefits.

An earlier effective date of May 15, 2006, for the grant of DEA is granted, subject to controlling regulations applicable to the payment of monetary benefits.



______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


